 

Exhibit 10.2

EXECUTION COPY

 

 

[g3yfggevaguv000001.jpg]

CREDIT AGREEMENT

dated as of

April 30, 2019

among

THE HANOVER INSURANCE GROUP, INC.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and
BRANCH BANKING AND TRUST COMPANY
as Co-Syndication Agents

and

GOLDMAN SACHS BANK USA and THE BANK OF NOVA SCOTIA
as Co-Documentation Agents

_______________________________

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC,

PNC CAPITAL MARKETS LLC and  BRANCH BANKING AND TRUST COMPANY
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

US-DOCS\105978915.8

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

Article I Definitions

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

24

SECTION 1.03

Terms Generally

24

SECTION 1.04

Accounting Terms; GAAP; Pro Forma Calculations

25

SECTION 1.05

Interest Rates; LIBOR Notification

26

SECTION 1.06

Status of Obligations

26

Article II The Credits

26

SECTION 2.01

Commitments

26

SECTION 2.02

Loans and Borrowings

27

SECTION 2.03

Requests for Revolving Borrowings

27

SECTION 2.04

Intentionally Omitted

28

SECTION 2.05

Intentionally Omitted

28

SECTION 2.06

Letters of Credit

28

SECTION 2.07

Funding of Borrowings

34

SECTION 2.08

Interest Elections

35

SECTION 2.09

Termination and Reduction of Commitments

36

SECTION 2.10

Repayment of Loans; Evidence of Debt

36

SECTION 2.11

Prepayment of Loans

37

SECTION 2.12

Fees

37

SECTION 2.13

Interest

38

SECTION 2.14

Alternate Rate of Interest

39

SECTION 2.15

Increased Costs

40

SECTION 2.16

Break Funding Payments

41

SECTION 2.17

Taxes

41

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

45

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

46

SECTION 2.20

Expansion Option

47

SECTION 2.21

Defaulting Lenders

48

SECTION 2.22

Extension of Maturity Date

50

Article III Representations and Warranties

52

SECTION 3.01

Representations and Warranties

52

Article IV Conditions

54

SECTION 4.01

Effective Date

54

SECTION 4.02

Each Credit Event

56

Article V Affirmative Covenants

56

SECTION 5.01

Reporting Requirements

56

SECTION 5.02

Payment of Taxes, Etc.

58

SECTION 5.03

Corporate Existence, Compliance with Laws, Etc.

58

SECTION 5.04

Maintenance of Properties, Etc.

59

SECTION 5.05

Keeping of Books

59

SECTION 5.06

Visitation Rights

59

SECTION 5.07

Use of Proceeds

59

Article VI Negative Covenants

60

SECTION 6.01

Financial Covenants

60

SECTION 6.02

Financial Debt

60

SECTION 6.03

Liens

61

SECTION 6.04

Mergers, Etc.

62

i

--------------------------------------------------------------------------------

 

SECTION 6.05

Disposition of Assets

62

SECTION 6.06

Transactions with Affiliates

62

SECTION 6.07

Line of Business

62

SECTION 6.08

Anti-Dividend-Block

62

SECTION 6.09

Restricted Payments

63

Article VII Events of Default

64

SECTION 7.01

Events of Default

64

SECTION 7.02

Remedies

65

Article VIII The Administrative Agent

65

SECTION 8.01

Authorization and Action

65

SECTION 8.02

Administrative Agent’s Reliance, Indemnification, Etc

68

SECTION 8.03

Posting of Communications

69

SECTION 8.04

The Administrative Agent Individually

70

SECTION 8.05

Successor Administrative Agent

70

SECTION 8.06

Acknowledgements of Lenders and LC Issuers

71

SECTION 8.07

Certain ERISA Matters

71

Article IX Miscellaneous

73

SECTION 9.01

Notices

73

SECTION 9.02

Waivers; Amendments

74

SECTION 9.03

Expenses; Indemnity; Damage Waiver

76

SECTION 9.04

Successors and Assigns

77

SECTION 9.05

Survival

81

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

81

SECTION 9.07

Severability

81

SECTION 9.08

Right of Setoff

82

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

82

SECTION 9.10

WAIVER OF JURY TRIAL

83

SECTION 9.11

Headings

83

SECTION 9.12

Confidentiality

83

SECTION 9.13

USA PATRIOT Act

84

SECTION 9.14

Interest Rate Limitation

84

SECTION 9.15

No Fiduciary Duty, etc.

84

SECTION 9.16

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

85

 




ii

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

Page

SCHEDULES:

 

Schedule 2.01 – Commitments

Schedule 3.01 – Subsidiaries

Schedule 6.02 – Existing Financial Debt; Existing Liens

Schedule 6.08 – Existing Burdensome Agreements

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – [Intentionally Omitted]

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – List of Closing Documents

Exhibit F – Form of Compliance Certificate

Exhibit G-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit G-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit G-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit G-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit H-1 – Form of Borrowing Request

Exhibit H-2 – Form of Interest Election Request

Exhibit I – Form of Note

 

 

 

iii

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”) dated as of April 30, 2019 among THE HANOVER
INSURANCE GROUP, INC., the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and BRANCH BANKING AND TRUST
COMPANY, as Co-Syndication Agents and GOLDMAN SACHS BANK USA and THE BANK OF
NOVA SCOTIA, as Co-Documentation Agents.

The parties hereto agree as follows:

Article I

Definitions

SECTION 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions, by
which the Borrower and/or any of its Subsidiaries directly or indirectly (i)
acquires any ongoing business or all or substantially all of the assets of any
Person or division thereof, whether through purchase of assets, merger or
otherwise, (ii) acquires (in one transaction or as the most recent transaction
in a series of transactions) Control of at least a majority in ordinary voting
power of the securities of a Person which have ordinary voting power for the
election of directors or (iii) otherwise acquires Control of a more than 50%
ownership interest in any such Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$200,000,000.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this

 

--------------------------------------------------------------------------------

 

definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

 

Index Debt Ratings

(Moody’s/S&P)

 

Commitment Fee Rate

Eurodollar
Spread

ABR

Spread

Category 1:

Baa1/BBB+ or higher

0.175%

1.25%

0.25%

Category 2:

Baa2/BBB

0.20%

1.375%

0.375%

Category 3:

Baa3/BBB-

0.225%

1.50%

0.50%

Category 4:

Ba1/BB+ or lower

0.25%

1.625%

0.625%

 

For purposes of the foregoing, (i) if only one of Moody’s and S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), the Category then in
effect shall be based on such rating, (ii) if neither Moody’s nor S&P shall have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then both such rating
agencies shall be deemed to have established a rating in Category 4; (iii) if
the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall fall within different Categories, the Applicable Rate
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Categories lower than the other, in which case

2

 

--------------------------------------------------------------------------------

 

the Category then in effect shall be determined by reference to the Category
next below that of the higher of the two ratings; and (iv) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01 or otherwise.  Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.  If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such

3

 

--------------------------------------------------------------------------------

 

Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975(e)(1) of the Code to which Section 4975 of the Code
applies, or (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means The Hanover Insurance Group, Inc., a Delaware corporation.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit H-1 or any other form approved by the Administrative Agent.

“Burdensome Agreement” has the meaning assigned to such term in Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the
applicable LC Issuer (as applicable) and the Lenders, as collateral for the LC
Exposure or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the LC Issuer benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the applicable LC Issuer.  “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Control” means any of the following events:

 

(a)

any “person” or “group” (as such terms are used for purposes of sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, whether or not applicable,
except that for purposes of this paragraph (a) such person or group shall be
deemed to have “beneficial ownership” of all shares that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), is or becomes the “beneficial owner” (as such term
is used in Rule 13d-3 promulgated pursuant to said Act), directly or indirectly,
of more than 35% of the Voting Shares of the Borrower; or

4

 

--------------------------------------------------------------------------------

 

 

(b)

during any period of 25 consecutive calendar months, a majority of the board of
directors of the Borrower shall no longer be composed of individuals (i) who
were members of said board on the first day of such period or (ii) whose
election or nomination to said board was approved by a majority of the board of
the directors of the Borrower, which members comprising such majority were
either the individuals referred to in clause (i) or whose election or nomination
was previously so approved.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.15.

“CIC” means Citizens Insurance Company of America, a property and casualty
insurance company organized under the laws of Michigan as a corporation.

“CitySquare Project” means the CitySquare development in Worcester,
Massachusetts as described in Form 10-K of The Hanover Insurance Group, Inc. for
the fiscal year ended December 31, 2010.

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as being either Revolving Loans or
Incremental Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” means each of Goldman Sachs Bank USA and The Bank of
Nova Scotia in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

“Commitment” means, with respect to each Lender, the amount set forth on
Schedule 2.01 opposite such Lender’s name under the heading “Commitment”, or in
the Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable, and giving effect to (a) any reduction in such amount
from time to time pursuant to Section 2.09, (b) any increase from time to time
pursuant to Section 2.20 and (c) any reduction or increase in such amount from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04; provided that at no time shall the Revolving Credit Exposure of
any Lender exceed its Commitment.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan

5

 

--------------------------------------------------------------------------------

 

Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any LC Issuer by means of electronic
communications pursuant to Section 8.03(c), including through an Approved
Electronic Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“conservator” has the meaning assigned to such term in Section 7.01(f).

“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means, as to any future, present, or former
employee, director, officer or consultant of the Borrower and its Subsidiaries,
any other Person, which directly or indirectly is in Control of, is Controlled
by, or is under common Control with such Person and is organized by such Person
(or any Person Controlling such Person) primarily for making direct or indirect
equity investments in the Borrower or its Subsidiaries.

“Co-Syndication Agent” means each of Wells Fargo Bank, National Association, PNC
Bank, National Association and Branch Banking and Trust Company in its capacity
as co-syndication agent for the credit facility evidenced by this Agreement.

“Credit Party” means the Administrative Agent, the Issuing Agent, any Fronting
Bank or any other Lender.

“Debt” of any Person means, without duplication, (a) indebtedness of such Person
for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
to pay the deferred purchase price of Property or services (other than trade
payables and accrued expenses incurred in the ordinary course of business and
not overdue by more than 90 days), (d) obligations of such Person as lessee
under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, (e) Debt of others secured by a Lien on the Property
of such Person, whether or not the Debt so secured has been assumed by such
Person, (f) obligations of such Person under Guaranties in respect of Debt of
others (including any obligations constituting Limited Originator Recourse in
respect of Debt of a Securitization Subsidiary), (g) without duplication, (A)
obligations of such Person in respect of Hybrid Securities (disregarding clause
(ii) of the definition thereof) and (B) in each case, Disqualified Equity
Interests (disregarding clause (ii) of the definition thereof) and Preferred
Securities (disregarding clause (ii) of the definition thereof) requiring
repayments, prepayments, mandatory redemptions or repurchases prior to 91 days
after the Maturity Date, with the amount of Debt represented by such
Disqualified Equity Interest or Preferred Security being equal to the greater of
its voluntary or involuntary liquidation amount and its maximum fixed repurchase
price or redemption amount, (h) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person, (i) the net termination obligations of such Person
under any Hedge Agreements, calculated as of any date as if such agreement or
arrangement were terminated as of such date and (j) the principal balance
outstanding and owing by such Person under any synthetic lease, tax retention
operating lease or similar off-balance sheet financing product.

6

 

--------------------------------------------------------------------------------

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) (a) matures or is mandatorily redeemable or
subject to any mandatory repurchase requirement, pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as the rights of holder thereof upon the occurrence of a change of
control or asset sale event shall be subject to (1) the prior repayment in full
of the Loans and all other Obligations that are accrued and payable, (2) the
termination of the Commitments and (3) the Cash Collateralization all Letters of
Credit then outstanding (whether or not any beneficiary under any such Letter of
Credit shall have drawn or be entitled at such time to draw thereunder) in an
amount of cash equal to 103% of the aggregate Stated Amount thereof), (b) is
redeemable or subject to any mandatory repurchase requirement at the sole option
of the holder thereof, or (c) is convertible into or exchangeable for (whether
at the option of the issuer or the holder thereof) (y) debt securities or (z)
any Equity Interest referred to in (a) or (b) above, and (ii) requires no such
repayments, prepayments, mandatory redemptions or repurchases, in each case in
the foregoing clauses (a), (b) and (c), prior to 91 days after the Maturity
Date; provided that (1) if such Equity Interests are issued pursuant to a plan
for the benefit of employees of the Borrower or any of its Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations and (2) no such Equity Interests held by any
future, present or former employee, director, officer or individual consultant
(or their respective Controlled Investment Affiliates or Immediate Family
Members) of the Borrower (or any of its Subsidiaries) shall be considered
Disqualified Equity Interests because such Equity Interests are redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option, stock appreciation right or other stock award agreement, stock
ownership plan, put agreement, stockholder agreement or similar agreement that
may be in effect from time to time.

“Dollars” or “$” refers to lawful money of the United States of America.

7

 

--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equity Issuance” means any issuance or sale by the Borrower or any of its
Subsidiaries after the Effective Date of Equity Interests, other than (a) any
such issuance or sale by a Subsidiary of the Borrower to the Borrower or to a
Wholly-Owned Subsidiary of the Borrower, (b) any capital contribution by the
Borrower or a Wholly-Owned Subsidiary of the Borrower to any Subsidiary of the
Borrower, (c) stocks, warrants, options or other rights to obtain Equity
Interests issued to directors, officers, consultants and other employees of the
Borrower or any of its Subsidiaries or (d) any sale or disposition of a
non-Material Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer within the
meaning of Section 414(b) or (c) of

8

 

--------------------------------------------------------------------------------

 

the Code or Section 4001(b)(1) of ERISA or, solely for purposes of section 302
of ERISA and section 412 of the Code, is treated as a single employer under
section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a determination that a
Plan is, or is reasonably expected to be, in “at risk” status (as defined in
section 303(i)(4) of ERISA); (c) the failure to timely make a contribution
required to be made with respect to any Plan or any Multiemployer Plan; (d) a
determination that a Multiemployer Plan is, or is expected to be, in “endangered
status” or “critical status” (each as defined in section 305(b) of ERISA); (e)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (h) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (i) the
occurrence of a non-exempt prohibited transaction under section 406 of ERISA or
section 4975 of the Code which could reasonably be expected to result in
liability to the Borrower or any of its ERISA Affiliates.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of November 12,
2013, by and among the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified prior to the date hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially

9

 

--------------------------------------------------------------------------------

 

more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Financial Debt” means, without duplication, Debt of the kinds set forth in
clauses (a), (b), (d) or (g) of the definition of Debt, or of the kinds set
forth in clauses (e) or (f) thereof to the extent relating to Debt of the type
referred to in (a), (b), (d) and (g) of the definition thereof.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronted Letter of Credit” has the meaning assigned to such term in Section
2.06(b).

“Fronted Unpaid Drawing” means any unreimbursed LC Disbursement with respect to
a Fronted Letter of Credit.

“Fronting Bank” means any Lender (or any Affiliate thereof) which is requested
by the Borrower, and which agrees in writing in its sole discretion, to issue
Fronted Letters of Credit hereunder pursuant to Section 2.06.

“Fronting Participant” has the meaning assigned to such term in Section 2.06(b).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise,  of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or to advance or supply
funds for the purchase or payment of) such Debt or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease Property or services for the purpose of assuring the owner of
such Debt or other obligation of the payment thereof, or (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation or as an account party in respect of any letter of credit or
letter of guarantee issued to support such Debt; provided that the term
“Guaranty” shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) credit

10

 

--------------------------------------------------------------------------------

 

insurance or payment obligations under insurance policies or surety bonds issued
by the Borrower and its Subsidiaries in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.

“HIC” means The Hanover Insurance Company, a property and casualty insurance
company organized under the laws of New Hampshire as a corporation.

“Hybrid Securities” means securities (i) that afford equity benefit to the
issuer thereof (under the procedures and guidelines of S&P) by having ongoing
payment requirements that are more flexible than interest payments associated
with conventional indebtedness for borrowed money and by being contractually
subordinated to such indebtedness and (ii) that require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
91 days after the Maturity Date.

“IBA” has the meaning assigned to such term in Section 1.05.

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

11

 

--------------------------------------------------------------------------------

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other person or entity or subject
to any other credit enhancement.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Insurance Regulatory Authority” means, for any Insurance Subsidiary, the
insurance department or similar administrative authority or agency located in
the state or other jurisdiction in which such Insurance Subsidiary is domiciled
(including “commercially domiciled” as that term is defined under relevant state
law).

“Insurance Subsidiary” means a Subsidiary of the Borrower that is licensed to do
an insurance or reinsurance business.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit H-2 or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of each Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time; provided that
if any Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

“IRS” means the United States Internal Revenue Service.

12

 

--------------------------------------------------------------------------------

 

“Issuing Agent” means JPMorgan Chase Bank, N.A., in its capacity as the issuing
agent of Several Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(h).  The Issuing Agent may, in its
discretion, arrange for Affiliates of the Issuing Agent to act as the issuing
agent of the Several Letters of Credit, in which case the term “Issuing Agent”
shall include any such Affiliate with respect to Several Letters of Credit for
which such Affiliate acts as Issuing Agent.

“Joint Bookrunner” means each of JPMorgan Chase Bank, N.A., Wells Fargo
Securities, LLC, PNC Capital Markets LLC and Branch Banking and Trust Company in
its capacity as a joint bookrunner and joint lead arranger for the credit
facility evidenced by this Agreement.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(i).

“LC Disbursement” means a payment made by a Lender (in the case of a Several
Letter of Credit) or a Fronting Bank (in the case of a Fronted Letter of Credit)
pursuant to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the LC Exposure at such time.

“LC Issuer” means each of the Issuing Agent and each Fronting Bank.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or
otherwise.  Unless the context otherwise requires, the term “Lenders” includes
each LC Issuer.

“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.06(c).

“Letters of Credit” means the Several Letters of Credit and the Fronted Letters
of Credit.

“Leverage Ratio” means, at any time, the ratio of (i) Modified Total Debt to
(ii) Total Capitalization.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate

13

 

--------------------------------------------------------------------------------

 

as so determined would be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

“Limited Originator Recourse” means a letter of credit, revolving loan
commitment, cash collateral account or other such credit enhancement issued in
connection with the incurrence of Financial Debt by a Securitization Subsidiary
in connection with a Securitization Transaction; provided that, the aggregate
amount of such letter of credit reimbursement obligations and the aggregate
available amount of such revolving loan commitments, cash collateral accounts or
other such credit enhancements of the Borrower and any of its Subsidiaries
(other than any other Securitization Subsidiary) shall not exceed 10% of the
principal amount of such Financial Debt at any time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, powers of attorney, Letter
of Credit Agreements and all other written agreements whether heretofore, now or
hereafter executed by or on behalf of the Borrower and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or effect on (i) the business, financial condition or results of
operations of the Borrower and its Subsidiaries, taken as a whole, or (ii) the
ability of the Borrower to perform its obligations under this Agreement, or
(iii) the legality, validity or enforceability of this Agreement.  

“Material Debt” has the meaning assigned to such term in Section 7.01(d).

“Material Insurance Subsidiary” means any of CIC and HIC and any other Insurance
Subsidiary that constitutes a Material Subsidiary.

“Material Subsidiary” means any Subsidiary of the Borrower, other than any
Subsidiary the book value of whose assets do not constitute more than 5% of the
book value (determined on a Consolidated basis) of the total assets of the
Borrower and its Subsidiaries.

“Maturity Date” means April 30, 2024, subject to extension (in the case of each
Lender consenting thereto) as provided in Section 2.22; provided, however, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Modified Total Debt” means, at any time, the sum of the following:

14

 

--------------------------------------------------------------------------------

 

 

(a)

Total Debt plus

 

(b)

Without duplication, the amount (if any) by which (i) the aggregate outstanding
amount of all Hybrid Securities that is attributed to Net Worth pursuant to
clause (b) of the definition of “Net Worth” plus (ii) the portion of all
Preferred Securities issued by the Borrower or any Subsidiary (other than any
Securitization Subsidiary) that is deemed to constitute equity, as determined in
accordance with S&P’s methodology at such time plus (iii) the portion of all
Disqualified Equity Interests issued by the Borrower or any Subsidiary (other
than any Securitization Subsidiary) that is deemed to constitute equity, as
determined in accordance with S&P’s methodology at such time plus (iv) the
portion of all Specified Convertible Debt Securities issued by the Borrower or
any Subsidiary (other than any Securitization Subsidiary) that is deemed to
constitute equity, as determined in accordance with S&P’s methodology at such
time, exceeds 15% of Total Capitalization.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in section 4001(a)(3)
of ERISA and that is subject to Title IV of ERISA, to which the Borrower or any
of its ERISA Affiliates makes or is obligated to make contributions, or during
the preceding five plan years, has made or been obligated to make contributions.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing substantially similar advisory, coordination or other
like functions among insurance departments, insurance commissions and similar
governmental authorities of the various states of the United States of America
toward the promotion of uniformity in the practices of such governmental
authorities.

“Net Equity Proceeds” means, with respect to any Equity Issuance, the aggregate
amount of all cash received by the Borrower and its Subsidiaries (other than any
Securitization Subsidiaries) in respect of such Equity Issuance net of all
reasonable fees and expenses incurred by the Borrower and its Subsidiaries in
connection therewith.

“Net Worth” means, at any time, the sum of the following for the Borrower and
its Subsidiaries (other than any Securitization Subsidiaries) (determined on a
Consolidated basis without duplication in accordance with GAAP):

 

(a)

total shareholders’ equity of the Borrower determined in accordance with GAAP;
provided that the net unrealized appreciation and depreciation of securities
that are classified as available for sale and are subject to ASC 320 shall be
excluded, plus

 

(b)

without duplication of clauses (c) and (d) hereof, solely for purposes of
determining “Total Capitalization” the portion of all outstanding Hybrid
Securities that is deemed to constitute equity, as determined in accordance with
S&P’s methodology at such time, minus

 

(c)

without duplication of clauses (b) and (d) hereof, solely for purposes of
determining “Total Capitalization” the portion of all outstanding Preferred

15

 

--------------------------------------------------------------------------------

 

 

Securities that is deemed to constitute indebtedness, as determined in
accordance with S&P’s methodology at such time, minus

 

(d)

without duplication of clauses (b) and (c) hereof, solely for purposes of
determining “Total Capitalization” the portion of all outstanding Disqualified
Equity Interests that is deemed to constitute indebtedness, as determined in
accordance with S&P’s methodology at such time.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any LC Issuer or any indemnified party under this Agreement, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes

16

 

--------------------------------------------------------------------------------

 

imposed with respect to an assignment, grant of a participation or other
transfer (other than an assignment made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means any of the following Liens:

 

(a)

Liens imposed by any governmental authority for taxes, assessments or charges
not yet due or that are being contested in good faith and by appropriate
proceedings;

 

(b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
contractors’ or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days or that are being contested in
good faith and by appropriate proceedings and Liens securing judgments or orders
for the payment of money but only to the extent not resulting in an Event of
Default under Section 7.01(g) hereof;

 

(c)

pledges or deposits made (i) in connection with, or to secure payment of,
worker’s compensation, unemployment insurance, old age pensions, other social
security legislation and other statutory obligations and in each case in
compliance therewith, (ii) to secure in the ordinary course of business the
performance of bids, tenders, contracts or leases, (iii) to secure statutory
obligations, surety and customs bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations) in the ordinary course of business, (iv) to secure stay and appeal
bonds, (v) to secure indemnity, performance or other similar bonds in the
ordinary course of business, or (vi) in connection with contested amounts in the
ordinary course of business;

 

(d)

encumbrances in the nature of (i) easements, (ii) rights-of-way, (iii) zoning
restrictions or similar laws or rights reserved to or vested in any Governmental
Authority to control or regulate the use of any real property, (iv) leases and
subleases (other than any capital leases or synthetic leases), and licenses and
sublicenses, (v) encroachments, protrusions and other similar encumbrances and
restrictions on the use of real property or minor imperfections in title
thereto, (vi) landlords’ and lessors’ Liens on rented premises, and (vii)
restrictions on transfers or assignment of leases, which in each case do not
secure monetary

17

 

--------------------------------------------------------------------------------

 

 

obligations and do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

 

(e)

Liens arising under escrows, trusts, custodianships, separate accounts, funds
withheld procedures, and similar deposits, arrangements, or agreements
established with respect to insurance or reinsurance policies, annuities,
guaranteed investment contracts and similar products underwritten by, or
Reinsurance Agreements entered into by, the Borrower or any Insurance Subsidiary
in the ordinary course of business;

 

(f)

deposits with Insurance Regulatory Authorities;

 

(g)

Liens securing obligations under letters of credit issued for the benefit of
Insurance Regulatory Authorities, including as permitted under Section 6.02(n);

 

(h)

Liens granted by Securitization Subsidiaries in connection with Securitization
Transactions;

 

(i)

Liens on Property of any Person that becomes a Subsidiary of the Borrower after
the date hereof, provided that such Liens are in existence at the time such
Person becomes a Subsidiary of the Borrower and were not created in anticipation
thereof;

 

(j)

Liens upon real and/or tangible personal Property acquired after the date hereof
(by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries, each of which Liens either (A) existed on such Property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing Debt representing, or incurred to
finance, refinance or refund, the cost (including the cost of construction) of
such Property, provided that no such Lien shall extend to or cover any Property
of the Borrower or such Subsidiary other than the Property so acquired and
improvements thereon;

 

(k)

Liens on securities or financial instruments arising out of (i) repurchase (and
reverse repurchase) agreements for liquidity or yield enhancement purposes and
in no event outstanding for a period exceeding ninety (90) days in each case and
(ii) other investment strategies with respect to securities and financial
instruments, in each case entered into in the ordinary course of business and on
ordinary business terms;

 

(l)

the sale of delinquent accounts receivable for collection in the ordinary course
of business;

 

(m)

Liens in existence on the date hereof and set forth in Schedule 6.02 (and any
extension, renewal or replacement thereof permitted under Section 6.02(o));

 

(n)

Liens in favor of a Federal Home Loan Bank to secure borrowings from such
Federal Home Loan Bank in the ordinary course of business and on ordinary
business terms pursuant to a membership in such Federal Home Loan Bank;

18

 

--------------------------------------------------------------------------------

 

 

(o)

Liens on deposits made in connection with the discharge, defeasance or
redemption of Debt;

 

(p)

Liens securing Debt permitted under Section 6.02(e);

 

(q)

Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law or under
customary contractual provisions encumbering deposits or other funds maintained
with such banking or other financial institution (including the right of setoff
and grants of security interests in deposits and/or securities held by such
banking or other financial institution) and that are within the general
parameters customary in the banking industry;

 

(r)

Liens deemed to exist in connection with reasonable customary initial deposits,
margin deposits and similar Liens attaching to brokerage accounts maintained in
the ordinary course of business and not for speculative purposes;

 

(s)

Liens arising from Uniform Commercial Code financing statements or similar
filings that have not been authorized by the Borrower or a Subsidiary of the
Borrower;

 

(t)

Liens solely on any cash earnest money deposits made by the Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement,
provided that any such Lien is in existence for a period of no longer than one
year;

 

(u)

Liens on insurance policies and the proceeds thereof securing the financing of
the premiums with respect thereto;

 

(v)

Customary rights of first refusal and tag, drag and similar rights relating to
the sale of equity in joint venture agreements and franchise agreements entered
into in the ordinary course of business;

 

(w)

Liens on cash or securities to secure Hedge Agreements and obligations under
other derivatives transactions entered into in the ordinary course of business
and not for speculative purposes; provided that the amount of Debt secured by
such Liens shall not exceed $150,000,000 at any time outstanding;

 

(x)

Liens arising from the deposit of cash, securities or other property into
collateral or reinsurance trusts for the benefit of ceding companies or
Insurance Regulatory Authorities;

 

(y)

Liens arising in connection with securities lending transactions entered into in
the ordinary course of business for liquidity or yield enhancement purposes and
in no event outstanding for a period exceeding two hundred and seventy (270)
days in each case;

 

(z)

Liens securing Debt in an aggregate principal amount at any time outstanding not
to exceed $25,000,000; and

19

 

--------------------------------------------------------------------------------

 

 

(aa)

Liens consisting of any agreement to dispose of any Property in a transaction
permitted under Section 6.05 hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA), other than a Multiemployer Plan, established or maintained by the
Borrower or, with respect to any such plan that is covered by Title IV of ERISA,
any ERISA Affiliate.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Preferred Securities” of any Person shall mean any preferred Equity Interests
(or capital stock) of such Person that (i) have preferential rights with respect
to dividends or redemptions or upon liquidation or dissolution of such Person
over shares of common Equity Interests (or capital stock) of any other class of
such Person and (ii) that require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to 91 days after the Maturity
Date.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Property” of any Person means any property or assets, or interest therein, of
such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” means the Lenders that do not wish to receive material
non-public information with respect to the Borrower, its Subsidiaries or their
securities.

“RBC Ratio” of any Person means, at any time, the ratio of (i) “Total Adjusted
Capital” of such Person to (ii) the amount equal to (x) “Authorized Control
Level Risk-Based Capital” of such Person multiplied by (y) 2, as such terms are
defined by the Insurance Regulatory Authority of the State in which such Person
is incorporated, as amended from time to time.  Using the annual SAP Financial
Statements form prescribed by the NAIC Risk-Based Capital (RBC) for Insurers
Model Act for the year ended December 31, 2018 (the “Convention Blank”), the RBC
Ratio as of December 31, 2018 is equal to the quotient of (a) the amount that
appears on line 28 on page 17 of the Convention Blank divided by (b) the amount
equal to (x) the amount that appears on line 29 on page 17 of the Convention
Blank multiplied by (y) 2.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation D” means Regulation D issued by the Board, as from time to time
amended, and all official rulings and interpretations thereunder or thereof.

20

 

--------------------------------------------------------------------------------

 

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act of 1933 and the Securities and
Exchange Act of 1934 as in effect from time to time.

“Regulations T, U and X” means Regulations T, U and X issued by the Board, as
from time to time amended, and all official rulings and interpretations
thereunder or thereof.

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement whereby other insurers assume insurance from the Borrower or any
Insurance Subsidiary.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Revolving Credit Exposures and Unfunded Commitments representing more than 50%
of the sum of the Total Revolving Credit Exposure and Unfunded Commitments at
such time; provided that for purposes of declaring the Loans to be due and
payable pursuant to Section 7.02, and for all purposes after the Loans become
due and payable pursuant to Section 7.02 or the Commitments expire or terminate,
then, as to each Lender, the Unfunded Commitment of each Lender shall be deemed
to be zero.

“Responsible Officer” of the Borrower means the President, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, any Executive Vice
President, any Senior Vice President, or any Vice President of the Borrower.

“Restricted Payments” means (a) any cash dividend or other distribution in cash
with respect to any Equity Interests in any Person, or any cash payment,
including any sinking fund or similar cash deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in such Person or any option, warrant or other right to acquire
any such Equity Interests in such Person and (b) any prepayment, redemption,
purchase, defeasance or other satisfaction prior to the scheduled maturity
thereof in any manner of any Subordinated Indebtedness of any Person (it being
understood that payments of regularly scheduled principal and interest payments
shall not constitute a Restricted Payment).

“Reuters” means Thomson Reuters Corp.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a

21

 

--------------------------------------------------------------------------------

 

Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SAP” means the accounting procedures and practices prescribed or permitted by
the applicable Insurance Regulatory Authority.

“SEC” means the United States Securities and Exchange Commission.

“Securitization Subsidiary” means a  Subsidiary which engages in no activities
other than in connection with the financing of accounts receivable or portfolio
investments of the Borrower or any other Subsidiary (a) no portion of the Debt
or any other obligations (contingent or otherwise) of which (i) is guaranteed by
the Borrower or any other Subsidiary (other than another Securitization
Subsidiary) (excluding guarantees of obligations (other than the principal of,
and interest on, Debt) pursuant to Standard Securitization Undertakings or
Limited Originator Recourse), (ii) is recourse to or obligates the Borrower or
any other Subsidiary (other than another Securitization Subsidiary) in any way
(other than pursuant to Standard Securitization Undertakings or Limited
Originator Recourse) or (iii) subjects any property or asset of the Borrower or
any other Subsidiary (other than another Securitization Subsidiary), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or Limited Originator Recourse,
(b) with which neither the Borrower nor any of its Subsidiaries (other than
another Securitization Subsidiary) has any contract, agreement, arrangement or
understanding (other than pursuant to the documentation entered into in
connection with any Securitization Transaction (including with respect to fees
payable in the ordinary course of business in connection with the servicing of
accounts receivable and related assets)) on terms less favorable to the Borrower
or such Subsidiary than those that might be obtained at the time from persons
that are not Affiliates of the Borrower, and (c) to which neither the Borrower
nor any other Subsidiary of the Borrower (other than another Securitization
Subsidiary) has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than pursuant to Standard Securitization Undertakings or Limited
Originator Recourse).  Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Securitization Transaction” means any transaction or series of transactions
that may be entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or such Subsidiary, as the case may be, may sell, convey or
otherwise transfer assets to any special purpose, bankruptcy-remote Subsidiary
in a true sale transaction and such special purpose Subsidiary incurs Financial
Debt to finance the purchase of such assets, provided that there shall be no
recourse under any such securitization to the Borrower or any of its other
Subsidiaries other than pursuant to Standard Securitization Undertakings or
Limited Originator Recourse.

“Several Letter of Credit” has the meaning assigned to such term in Section
2.06(a).

“Several Unpaid Drawing” means any unreimbursed LC Disbursement with respect to
a Several Letter of Credit.

“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the Property of such Person is greater than the total amount of liabilities
(including without limitation

22

 

--------------------------------------------------------------------------------

 

contingent liabilities) of such Person, (b) the present fair saleable value of
the Property of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (d) such Person is not engaged in a business
and is not about to engage in a business for which such Person’s Property would
constitute an unreasonably small capital.

“Specified Convertible Debt Securities” means any debt securities the terms of
which provide for the conversion thereof into Equity Interests, cash or a
combination of Equity Interests and cash and (i) that afford equity benefit to
the issuer thereof (under the procedures and guidelines of S&P) by having
ongoing payment requirements that are more flexible than interest payments
associated with conventional indebtedness for borrowed money and by being
contractually subordinated to such indebtedness and (ii) that require no
repayments or prepayments and no mandatory redemptions or repurchases of
principal payable in cash, in each case, prior to 91 days after the Maturity
Date.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary in
connection with any Securitization Transaction that are customary in comparable
non-recourse securitization transactions.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Statutory Statement” means, as to any Material Insurance Subsidiary, a
statement of the condition and affairs of such Material Insurance Subsidiary,
prepared in accordance with SAP, and filed with the applicable Insurance
Regulatory Authority.

“Subordinated Indebtedness” means any Debt of the Borrower or any Subsidiary the
payment of which is contractually subordinated in right of payment of the
obligations under the Loan Documents.

“subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other ownership interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such other Person
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such other Person shall have or might
have voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or Controlled by such Person or one or more
Subsidiaries of such first Person or by such first Person and one or more
Subsidiaries of such first Person.  

23

 

--------------------------------------------------------------------------------

 

“Subsidiary” means any subsidiary of the Borrower.  

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, at any time, the sum of (a) Total Debt plus (b)
Net Worth.

“Total Debt” means, at any time, an amount equal to the aggregate outstanding
principal amount of Debt of the Borrower and its Subsidiaries (other than any
Securitization Subsidiary) of the kinds set forth in clauses (a) through (g) of
the definition of Debt determined on a Consolidated basis without duplication in
accordance with GAAP, but without giving effect to any election under the
Statement of Financial Accounting Standards No. 159 (ASC 825) (or any similar
accounting principle) permitting a Person to value its financial liabilities or
indebtedness at the fair value thereof; provided, that solely for purposes of
determining “Total Debt,” (i) without duplication of clauses (ii), (iii) and
(iv) hereof, the outstanding principal amount of Debt attributed to any Hybrid
Security shall be deemed equal to the portion of such Hybrid Security that is
deemed to constitute indebtedness, as determined in accordance with S&P’s
methodology at such time, (ii) without duplication of clauses (i), (iii) and
(iv) hereof, the outstanding principal amount of Debt attributed to any
Disqualified Equity Interest shall be deemed equal to the portion of such
Disqualified Equity Interest that is deemed to constitute indebtedness, as
determined in accordance with S&P’s methodology at such time, (iii) without
duplication of clauses (i), (ii) and (iv) hereof, the outstanding principal
amount of Debt attributed to any Preferred Security shall be deemed equal to the
portion of such Preferred Security that is deemed to constitute indebtedness, as
determined in accordance with S&P’s methodology at such time and (iv) without
duplication of clauses (i), (ii) and (iii) hereof, the outstanding principal
amount of Debt attributed to any Specified Convertible Debt Securities shall be
deemed equal to the portion of such Specified Convertible Debt Securities that
is deemed to constitute indebtedness, as determined in accordance with S&P’s
methodology at such time.

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans and their LC Exposure at such
time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.

“United States” or “U.S.” mean the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

24

 

--------------------------------------------------------------------------------

 

“Voting Shares” means, with respect to any Person at any time, Equity Interests
entitling the holder thereof to vote generally in an election of directors or
other individuals performing similar functions.

“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are directly or indirectly owned or
Controlled by such Person or one or more Wholly-Owned Subsidiaries of such
Person or by such Person and one or more Wholly-Owned Subsidiaries of such
Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete withdrawal (as described in Section 4203(a) of ERISA) or partial
withdrawal (as described in Section 4205(a) of ERISA) from such Multiemployer
Plan.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (g) any reference herein to a merger, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, limited partnership or
trust, or an allocation of assets, rights, obligations or liabilities to a
series of a limited liability company, limited partnership or trust (or the

25

 

--------------------------------------------------------------------------------

 

unwinding of such a division or allocation), as if it were a merger,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person, and any division
of a limited liability company, limited partnership or trust shall constitute a
separate Person hereunder (and each division of any limited liability company,
limited partnership or trust that is a Subsidiary, joint venture or any other
like term shall also constitute such a Person or entity).

SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations.  (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) except
as otherwise provided under the definition of “Modified Total Debt”, without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.

 

(b)

All pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence or assumption of Debt, or
other transaction shall in each case be calculated giving pro forma effect
thereto (and, in the case of any pro forma computation made hereunder to
determine whether such acquisition or disposition, or issuance, incurrence or
assumption of Debt, or other transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.01(a)(ii)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of (but without giving effect to any synergies or cost
savings) and any related incurrence or reduction of Debt, all in accordance with
Article 11 of Regulation S-X under the Securities Act of 1933.  If any Debt
bears a floating rate of interest and is being given pro forma effect, the
interest on such Debt shall be calculated as if the rate in effect on the date
of determination had been the applicable rate for the entire period (taking into
account any Hedge Agreement applicable to such Debt).

26

 

--------------------------------------------------------------------------------

 

SECTION 1.05 Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  In
the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based.  However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration of, submission of or any other
matter related to the London interbank offered rate or other rates referred to
in the definition of “LIBO Screen Rate” or with respect to any alternative or
successor rate to the London interbank offered rate, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

SECTION 1.06 Status of Obligations.  In the event that the Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

Article II

The Credits

SECTION 2.01 Commitments.  Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the Total Revolving
Credit Exposure exceeding the Aggregate Commitment.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

27

 

--------------------------------------------------------------------------------

 

SECTION 2.02 Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)

Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)

At the commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000.  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurodollar Borrowings outstanding.

 

(d)

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by irrevocable
written notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)

the aggregate principal amount of the requested Borrowing;

 

(ii)

the date of such Borrowing, which shall be a Business Day;

 

(iii)

whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(iv)

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)

the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

28

 

--------------------------------------------------------------------------------

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Intentionally Omitted.

SECTION 2.05 Intentionally Omitted.

SECTION 2.06 Letters of Credit.

 

(a)

Several Letters of Credit.

 

(i)

Subject to and upon the terms and conditions set forth herein, the Borrower may
request the Issuing Agent, at any time and from time to time during the
Availability Period, to issue, on behalf of each Lender, for the account of the
Borrower or any Subsidiary, to any other Person, and subject to and upon the
terms and conditions herein set forth, the Issuing Agent may agree in its sole
discretion, but shall have no obligation, to issue at any time and from time to
time during the Availability Period, one or more irrevocable standby letters of
credit denominated in Dollars and in such form as may be approved by the Issuing
Agent (each such letter of credit, a “Several Letter of Credit” and,
collectively, the “Several Letters of Credit”).  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control.

 

(ii)

Each Several Letter of Credit will be issued by the Issuing Agent on behalf of
the Lenders and the obligations of each Lender under any Several Letter of
Credit will be based on such Lender’s Applicable Percentage at the time such
Several Letter of Credit is issued.  The obligations of each Lender under and in
respect of each Several Letter of Credit are several, and the failure by any
Lender to perform its obligations hereunder or under any Letter of Credit shall
not affect the obligations of the Borrower toward any other party hereto nor
shall any other such party be liable for the failure by such Lender to perform
its obligations hereunder or under any Several Letter of Credit.

 

(iii)

Each Several Letter of Credit shall be executed and delivered by the Issuing
Agent in the name and on behalf of, and as attorney-in-fact for, each Lender and
the Issuing Agent shall act under each Several Letter of Credit, and each
Several Letter of Credit shall expressly provide that the Issuing Agent shall
act, as the agent of each Lender, to (a) receive drafts, other demands for
payment and other documents presented by the beneficiary under such Several
Letter of Credit, (b) determine whether such drafts, demands and documents are
in compliance with the terms and conditions of such Several Letter of Credit and
(c) notify such Lender and the Borrower that a valid drawing has been made and
the date that the related Several Unpaid Drawing is to be made; provided that,
the Issuing Agent shall have no obligation or liability for any

29

 

--------------------------------------------------------------------------------

 

 

Several Unpaid Drawing under such Several Letter of Credit, and each Several
Letter of Credit shall expressly so provide.  Each Lender hereby irrevocably
appoints and designates the Issuing Agent as its attorney-in-fact, acting
through any duly authorized officer of the Issuing Agent, to execute and deliver
in the name and on behalf of such Lender each Several Letter of Credit to be
issued by such Lender hereunder. Promptly upon the request of the Issuing Agent,
each Lender will furnish to the Issuing Agent such powers of attorney or other
evidence as any beneficiary of any Several Letter of Credit may reasonably
request in order to demonstrate that the Issuing Agent has the power to act as
attorney-in-fact for such Lender to execute and deliver such Several Letter of
Credit.

 

(iv)

Each Lender represents and warrants that each Several Letter of Credit
constitutes a legal, valid and binding obligation of such Lender enforceable in
accordance with its terms; provided that, the enforceability thereof is subject
to general principles of equity and to bankruptcy, insolvency and similar laws
affecting the enforcement of creditors’ rights generally.

 

(v)

Upon the request of any Lender, each Issuing Agent shall furnish to such Lender
copies of any Several Letters of Credit issued by it and such other related and
reasonably available documentation as may be reasonably requested by such
Lender.

 

(b)

Fronted Letters of Credit.

 

(i)

Subject to and upon the terms and conditions set forth herein, the Borrower may
request any Fronting Bank, at any time and from time to time during the
Availability Period, to issue, for the account of the Borrower or any
Subsidiary, to any other Person, and subject to and upon the terms and
conditions herein set forth, such Fronting Bank may agree in its sole
discretion, but shall have no obligation, to issue at any time and from time to
time during the Availability Period, one or more irrevocable standby letters of
credit denominated in Dollars and in such form as may be approved by such
Fronting Bank (each such letter of credit, a “Fronted Letter of Credit” and,
collectively, the “Fronted Letters of Credit”).  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control.

 

(ii)

Immediately upon the issuance by any Fronting Bank of any Fronted Letter of
Credit (or an amendment to a Fronted Letter of Credit increasing the amount
thereof), such Fronting Bank shall be deemed to have sold and transferred to
each Lender other than such Fronting Bank (each such Lender, in its capacity
under this Section 2.06(b), a “Fronting Participant”), and each such Fronting
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from such Fronting Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Fronting Participant’s
Applicable Percentage, in such Fronted Letter of Credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement

30

 

--------------------------------------------------------------------------------

 

 

with respect thereto, and any security therefor or guaranty pertaining thereto.
Upon any change in the Commitments or Applicable Percentages of the Lenders
pursuant to this Agreement (including pursuant to Section 2.20), it is hereby
agreed that, with respect to all outstanding Fronted Letters of Credit and
Fronted Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this Section 2.06 to reflect the new Applicable
Percentages of the assignor and assignee Lender or of all Lenders with
Commitments, as the case may be.

 

(iii)

In the event that any Fronting Bank makes any payment under any Fronted Letter
of Credit and the Borrower shall not have reimbursed such amount in full to such
Fronting Bank pursuant to Section 2.06(e), such Fronting Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Fronting
Participant, of such failure, and each Fronting Participant shall promptly and
unconditionally pay to such Fronting Bank the amount of such Fronting
Participant’s Applicable Percentage of such unreimbursed payment in Dollars and
in immediately available funds.  If, prior to 11:00 a.m., New York City time, on
any Business Day, the Administrative Agent so notifies any Fronting Participant
required to fund a payment under a Fronted Letter of Credit, such Fronting
Participant shall make available to such Fronting Bank in Dollars and in
immediately available funds such Fronting Participant’s Applicable Percentage of
the amount of such payment on such Business Day (or, if notice is given after
11:00 a.m., New York City time, on any Business Day, on the next Business
Day).  If and to the extent such Fronting Participant shall not have so made its
Applicable Percentage of the amount of such payment available to such Fronting
Bank, such Fronting Participant agrees to pay to such Fronting Bank, forthwith
on demand, such amount, together with interest thereon, for each day from such
date to but excluding the date such amount is paid to such Fronting Bank at the
NYFRB Rate. The failure of any Fronting Participant to make available to such
Fronting Bank its Applicable Percentage of any payment under any Fronted Letter
of Credit shall not relieve any other Fronting Participant of its obligation
hereunder to make available to such Fronting Bank its Applicable Percentage of
any payment on the date required, as specified above.

 

(iv)

Whenever any Fronting Bank receives any payment by the Borrower as to which it
has also received payments from the Fronting Participants pursuant to paragraph
(iii) above, such Fronting Bank shall forward such payment to the Administrative
Agent, which in turn shall distribute to each Fronting Participant which has
paid its Applicable Percentage thereof, in Dollars and in immediately available
funds, an amount equal to such Fronting Participant’s share (based upon the
amount funded by such Fronting Participant to the aggregate amount funded by all
Fronting Participants and retained by such Fronting Bank) of the principal
amount of such payment and interest thereon accruing after the purchase of the
respective participations.

 

(v)

The obligations of the Fronting Participants to make payments to each Fronting
Bank with respect to Fronted Letters of Credit issued by it shall be irrevocable
and not subject to any qualification or exception whatsoever and shall be made
in accordance with the terms and

31

 

--------------------------------------------------------------------------------

 

 

conditions of this Agreement under all circumstances, including any of the
following circumstances:

 

(A)

any lack of validity or enforceability of this Agreement or any amendment,
supplement or modification hereof;

 

(B)

the existence of any claim, setoff, defense or other right which the Fronting
Participant or any of its Affiliates may have at any time against a beneficiary
named in a Fronted Letter of Credit, any transferee of any Fronted Letter of
Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Fronting Bank, any Fronting Participant, any Lender,
or any other Person, whether in connection with this Agreement, any Fronted
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
of its Affiliates and the beneficiary named in any such Fronted Letter of
Credit);

 

(C)

any draft, certificate or any other document presented under any Fronted Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

(D)

the surrender or impairment of any security for the performance or observance of
any of the terms of this Agreement;

 

(E)

the occurrence of any Default or Event of Default;

 

(F)

any amendment, renewal or extension of any Fronted Letter of Credit or the
reduction or termination of the Commitments; or

 

(G)

any matter or event set forth in Section 2.06(f).

 

(vi)

Upon the request of any Fronting Participant, each Fronting Bank shall furnish
to such Fronting Participant copies of any Fronted Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Fronting
Participant.

 

(c)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable LC Issuer) to the applicable LC Issuer
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension, but in any event no less than three
(3) Business Days) a notice requesting the issuance of a Several Letter of
Credit or Fronted Letter of Credit, as applicable, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  In addition, as a
condition to any

32

 

--------------------------------------------------------------------------------

 

 

such Letter of Credit issuance, the Borrower shall have entered into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application, in each
case, as required by the applicable LC Issuer and using the applicable LC
Issuer’s standard form (each, a “Letter of Credit Agreement”).  A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the amount of the LC Exposure shall not
exceed $50,000,000, (ii) the Total Revolving Credit Exposure shall not exceed
the Aggregate Commitment and (iii) each Lender’s Revolving Credit Exposure shall
not exceed such Lender’s Commitment.  No LC Issuer shall at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Agent or any Fronting Participant to exceed
any limits imposed by, any Governmental Authority.

 

(d)

Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable LC Issuer to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that each such Letter of Credit may by its terms automatically renew
annually for one additional year unless (a) such extension would cause such
Letter of Credit to remain outstanding five (5) Business Days prior to the
Maturity Date or (b) at least 30 days prior to the expiration date of such
Letter of Credit, notice is given by the respective LC Issuer in accordance with
the terms of the respective Letter of Credit (a “Notice of Non-Extension”) that
the expiration date of such Letter of Credit will not be extended beyond its
current expiration date.  The respective LC Issuer will give Notices of
Non-Extension as to any or all outstanding Letters of Credit if requested to do
so by the Required Lenders pursuant to Article VII.  The respective LC Issuer
will give Notices of Non-Extension as to all outstanding Letters of Credit if
the Maturity Date has occurred; provided, further, that if acceptable to the
applicable Fronting Bank and the Administrative Agent, a Fronted Letter of
Credit may have an expiration date no later than the date that occurs one (1)
year after the Maturity Date so long as on the Maturity Date, such Fronted
Letter of Credit is cash collateralized in a manner reasonably satisfactory to
such Fronting Bank and the Administrative Agent or other arrangements as may be
acceptable to such Fronting Bank and the Administrative Agent have been put in
place.  The respective LC Issuer will send a copy of each Notice of
Non-Extension to the Borrower concurrently with delivery thereof to the
respective beneficiary, unless prohibited by law from doing so.

 

(e)

Reimbursement.  If any Lender or any Fronting Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to such Lender or such Fronting Bank, as applicable,
in Dollars the amount equal to such LC Disbursement, calculated as of the date
such LC Disbursement is made not later than 4:00 p.m., New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Borrower receives such

33

 

--------------------------------------------------------------------------------

 

 

notice; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 (but without regard to
the minimum and multiples specified in such Section) that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing.

 

(f)

Obligations Absolute.  The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) any payment by any
Lender or any Fronting Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any LC Issuer, nor any of their respective
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable LC Issuer; provided that the foregoing shall not be construed to
excuse any LC Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such LC
Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of any LC Issuer (as finally determined by a
court of competent jurisdiction), such LC Issuer shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable LC Issuer may, in its sole
discretion, either accept and make or request a Lender to make, as applicable,
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make or request a Lender to make, as applicable, payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit.

34

 

--------------------------------------------------------------------------------

 

 

(g)

Interim Interest.  If any Lender or any Fronting Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of (i) each Lender
pro rata in accordance with its Applicable Percentage, in the case of Several
Letters of Credit, or (ii) the applicable Fronting Bank, in the case of Fronted
Letters of Credit, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (b)(iii) of this Section to reimburse the
applicable Fronting Bank shall be for the account of such Lender to the extent
of such payment.

 

(h)

Replacement and Resignation of Issuing Agent.  (A) The Issuing Agent may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the Lenders, the replaced Issuing Agent and the successor Issuing
Agent.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Agent
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) any successor Issuing Agent shall have all the rights and
obligations of the Issuing Agent under this Agreement with respect to the
applicable Letters of Credit to be issued thereafter and (ii) references herein
to the term “LC Issuer” and “Issuing Agent” shall be deemed to refer to such
successor or to any previous Issuing Agent, or to such successor and all
previous Issuing Agents, as the context shall require.  After the replacement of
the Issuing Agent hereunder, the replaced Issuing Agent shall remain a party
hereto and shall continue to have all the rights and obligations of the Issuing
Agent under this Agreement with respect to Letters of Credit then outstanding
and issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(B)

Subject to the appointment and acceptance of a successor Issuing Agent, the
Issuing Agent may resign as the Issuing Agent at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, the resigning Issuing Agent shall be replaced in accordance with
Section 2.06(h)(A) above.  After the resignation of the Issuing Agent hereunder,
the retiring Issuing Agent shall remain a party hereto and shall continue to
have all the rights and obligations of the Issuing Agent under this Agreement
and the other Loan Documents with respect to Letters of Credit then outstanding
and issued by it prior to such resignation, but shall not be required to issue
additional Letters of Credit or to extend, reinstate, renew or increase any
existing Letter of Credit.

 

(i)

Cash Collateralization.  If any Event of Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total

35

 

--------------------------------------------------------------------------------

 

 

LC Exposure) demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 103% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such Cash Collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Sections 7.01(e) or
7.01(f).  The Borrower shall also deposit Cash Collateral in accordance with and
to the extent required by Section 2.11, Section 2.21(d) and Section 6.09.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option of the Administrative
Agent, with the consent of the Borrower, and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Lenders or the Fronting
Banks, as applicable, for LC Disbursements which have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations.  If the Borrower is required
to provide an amount of Cash Collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.

 

(j)

Disbursement Procedures.  The applicable LC Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The applicable LC Issuer shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or electronic mail) of such demand for payment and whether such LC
Issuer has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such LC Issuer and the Lenders with respect to any
such LC Disbursement.

 

(k)

Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the relevant LC
Issuer (whether arising by contract, at law, in equity or otherwise) against
such Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate such LC Issuer hereunder for such Letter of
Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any

36

 

--------------------------------------------------------------------------------

 

 

or all of the obligations of such Subsidiary in respect of such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of such Letters of
Credit for its Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(l)

LC Issuer Agreements.  Each LC Issuer agrees that, unless otherwise requested by
the Administrative Agent, such LC Issuer shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) during the immediately preceding week in respect of
all Letters of Credit issued by such LC Issuer, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such LC Issuer expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension (and whether the amount thereof changed), it being understood that
such LC Issuer shall not permit any issuance, renewal, extension or amendment
resulting in an increase in the amount of any Letter of Credit to occur without
first obtaining written confirmation from the Administrative Agent that it is
then permitted under this Agreement, (iii) on each Business Day on which such LC
Issuer makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such LC
Issuer (or any Lender, with respect to any Several Letter of Credit that such LC
Issuer issued) on such day, the date of such failure and the amount and currency
of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.

SECTION 2.07 Funding of Borrowings.

 

(a)

Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof solely by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  Except in respect
of the provisions of this Agreement covering the reimbursement of Letters of
Credit, the Administrative Agent will make such Loans available to the Borrower
by promptly crediting the funds so received in the aforesaid account of the
Administrative Agent to an account of the Borrower designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Lenders pro rata in
accordance with their respective Applicable Percentage (in the case of Several
Letters of Credit) or the applicable Fronting Bank (in the case of Fronted
Letters of Credit).

 

(b)

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing (or in the case of an ABR Borrowing, prior
to 2:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with this Section and may,

37

 

--------------------------------------------------------------------------------

 

 

in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08 Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)

To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by irrevocable written notice via an
Interest Election Request signed by the Borrower) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).

 

(c)

Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)

whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)

if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which Interest Period
shall be a period contemplated by the definition of the term “Interest Period”.

38

 

--------------------------------------------------------------------------------

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)

The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $2,500,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Total Revolving Credit Exposure would exceed the Aggregate
Commitment.

 

(c)

The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

39

 

--------------------------------------------------------------------------------

 

 

(b)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c)

The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)

The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the Obligations.

 

(e)

Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit I. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11 Prepayment of Loans.  The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with the provisions of this Section 2.11.  The
Borrower shall notify the Administrative Agent by written notice of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Promptly following receipt
of any such notice relating to a Revolving Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) any break funding payments required by Section 2.16.  If at any time the
Total Revolving Credit Exposure exceeds the Aggregate Commitment, the Borrower
shall immediately repay Borrowings or Cash Collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(i), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of the Total Revolving Credit Exposure to be less than or equal
to the Aggregate Commitment.

SECTION 2.12 Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily

40

 

--------------------------------------------------------------------------------

 

amount of the Available Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Commitment terminates; provided that, no commitment fee shall accrue on the
Available Revolving Commitment of a Defaulting Lender as provided in Section
2.21(a) below.  Commitment fees accrued through and including the last day of
March, June, September and December of each year shall be payable in arrears on
the fifteenth (15th) day following such last day and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b)

The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a fee with respect to each Letter of Credit, which fee shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to Fronted Unpaid Drawings)
during the period from and including the Effective Date to but excluding the
later of (x) the date on which such Lender’s Commitment terminates and (y) the
date on which such Lender ceases to have any LC Exposure, (ii) to the Issuing
Agent, for its own account, its standard fees and commissions with respect to
the issuance, amendment, cancellation, negotiation, transfer, presentment,
renewal or extension of any Letter of Credit issued by the Issuing Agent or
processing of drawings thereunder, and (iii) to each Fronting Bank, for its own
account, a fronting fee, which shall accrue at a rate per annum separately
agreed upon between the Borrower and such Fronting Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Fronting Bank during the period from and including the Effective Date to but
excluding the later of (x) the date of termination of the Commitments and (y)
the date on which there ceases to be any such LC Exposure, as well as such
Fronting Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  The
foregoing fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifteenth (15th) day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to any LC Issuer pursuant to this paragraph shall be payable within ten
(10) days after demand.  The foregoing fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)

The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d)

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the LC Issuers, in the case
of fees payable to them) for distribution, in the case of commitment fees and
other fees payable to the Lenders, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

41

 

--------------------------------------------------------------------------------

 

SECTION 2.13 Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)

The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)

Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

 

(d)

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)

All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest.  

 

(a)

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(i)

the Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

 

(ii)

the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

42

 

--------------------------------------------------------------------------------

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be converted into an ABR
Borrowing on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)

Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(a)(i) have not arisen but any of (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section 2.14(b) (but, (A) in the case of the circumstances
described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis and (B) in the case of the circumstances described in clause (ii)(z) of
the first sentence of this Section 2.14(b), only to the extent the specific date
referred to in such clause ‎has not occurred), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any

43

 

--------------------------------------------------------------------------------

 

 

Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be converted into an ABR Borrowing on the last day of
the then current Interest Period applicable thereto and (y) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15 Increased Costs.  (a) If any Change in Law shall:

 

(i)

impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any LC Issuer;

 

(ii)

impose on any Lender or any LC Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or

 

(iii)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan or to increase
the cost to such Lender, such LC Issuer or such other Recipient of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, such LC Issuer or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, such LC Issuer or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
such LC Issuer or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)

If any Lender or any LC Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such LC Issuer’s capital or on the capital of
such Lender’s or such LC Issuer’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such LC Issuer, to a level
below that which such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such LC Issuer’s policies and the policies
of such Lender’s or such LC Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company for any such reduction suffered.

44

 

--------------------------------------------------------------------------------

 

 

(c)

A certificate of a Lender or a LC Issuer setting forth the amount or amounts
necessary to compensate such Lender or such LC Issuer or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such LC Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)

Failure or delay on the part of any Lender or any LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such LC Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or a LC Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such LC Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such LC Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.17 Taxes.  (a) Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

45

 

--------------------------------------------------------------------------------

 

 

(b)

Payment of Other Taxes by the Borrower.  Without duplication of other amounts
payable by the Borrower under this Section, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)

Evidence of Payments.  As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 2.17, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)

Indemnification by the Borrower.  The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate setting forth in reasonable
detail a description of such Indemnified Taxes and the amount of such payment or
liability for such Indemnified Taxes delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)

Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)

Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,

46

 

--------------------------------------------------------------------------------

 

 

shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender (it being understood that providing any
information currently required by any U.S. federal income tax withholding form
shall not be considered prejudicial to the position of a Lender).

 

(ii)

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person:

 

(A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 (or successor form) certifying that such Lender is exempt from
U.S. federal backup withholding tax; provided, however, that if the Lender is a
disregarded entity for U.S. federal income tax purposes, it shall provide the
appropriate withholding form of its owner (together with appropriate supporting
documentation);

 

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or any successor form thereof) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form thereof)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)

executed copies of IRS Form W-8ECI (or any successor form thereof);

47

 

--------------------------------------------------------------------------------

 

 

(3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor
form thereof); or

 

(4)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor form thereof), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)

if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct

48

 

--------------------------------------------------------------------------------

 

 

and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)

Treatment of Certain Refunds.  If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)

Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)

Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
the LC Issuers and the term “applicable law” includes FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a)
Except as otherwise provided herein with respect to the reimbursement of LC
Disbursements, the Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest, fees or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York
City time on the date when due or the date fixed for any prepayment hereunder,
in immediately available funds, without setoff, recoupment or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603, except payments to be made directly to an LC
Issuer as expressly provided herein and except that payments

49

 

--------------------------------------------------------------------------------

 

pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in Dollars.

 

(b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)

At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents that are not paid
when due (after any applicable grace period) in accordance with the Loan
Documents, subject to three (3) Business Days prior written notice to the
Borrower, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of the Borrower maintained with the Administrative Agent.  The Borrower hereby
irrevocably authorizes, solely to the extent provided above, (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03 and (ii) the Administrative Agent to charge
any deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

 

(d)

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored

50

 

--------------------------------------------------------------------------------

 

 

to the extent of such recovery, without interest, and (ii) the provisions of
this paragraph shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(e)

Unless the Administrative Agent shall have received, prior to any date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any LC Issuer pursuant to the terms of this Agreement or any other Loan
Document, notice from the Borrower that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable LC Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the applicable LC Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender such LC Issuer with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(f)

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent or the
applicable LC Issuer to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as Cash Collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
or LC Issuer requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or LC
Issuer or any Governmental Authority for the account of any Lender or LC Issuer
pursuant to Section 2.17, then such Lender or LC Issuer, as applicable, shall
(at the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans, LC Disbursements or
participations in LC Disbursements (as applicable) hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or LC Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future

51

 

--------------------------------------------------------------------------------

 

and (ii) would not subject such Lender or LC Issuer to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or LC
Issuer.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or LC Issuer in connection with any such designation or
assignment.

 

(b)

If (i) any Lender or LC Issuer requests compensation under Section 2.15,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or LC Issuer or any Governmental Authority for the account of any
Lender or LC Issuer pursuant to Section 2.17 or (iii) any Lender or LC Issuer
becomes a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender or LC Issuer and the Administrative Agent,
require such Lender or LC Issuer to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender or LC Issuer, if a Lender or LC Issuer accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, each LC Issuer), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.  Each party hereto agrees that (i) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to and be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

SECTION 2.20 Expansion Option.  The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $100,000,000.  The Borrower
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans,

52

 

--------------------------------------------------------------------------------

 

an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Commitments, or to
participate in such Incremental Term Loans, or provide new Commitments, as the
case may be; provided that (i) each Augmenting Lender shall be subject to the
approval (not to be unreasonably withheld) of the Borrower and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto.  No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.20.  Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis) with the covenants contained in Section 6.01 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrower to
borrow hereunder after giving effect to such increase or Incremental Term
Loan.  On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as are equal to its commitment (if any) for
Incremental Term Loans or, in the case of an increase in the Commitments, as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of an increase in Commitments effected solely by an increase in the
Commitments of Increasing Lenders in conformity with their Applicable
Percentages prior to giving effect to such increase, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification (unless waived by any Lender in its sole discretion)
by the Borrower pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.  The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans (as
reasonably determined by the Borrower and the Administrative Agent) and provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants applicable only during periods after the
Maturity Date and (ii) the Incremental Term Loans may be priced differently, and
have different fees and prepayment requirements, than the Revolving
Loans.  Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in

53

 

--------------------------------------------------------------------------------

 

such tranche, if any, and the Administrative Agent.  The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20.  This Section 2.20 shall supersede any
provisions in Sections 2.18 or 9.02 to the contrary.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

SECTION 2.21 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)

fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

(b)

the Commitment and Revolving Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(c)

if any LC Exposure with respect to Fronted Letters of Credit exists at the time
such Lender becomes a Defaulting Lender then:

 

(i)

all or any part of such LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages  but only to the extent that (A) no Default has occurred
and is continuing at the time of such reallocation, (B) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such LC Exposure of such
Defaulting Lender’s does not exceed the total of all non-Defaulting Lenders’
Commitments and (C) each non-Defaulting Lender’s Revolving Credit Exposure does
not exceed such non-Defaulting Lender’s Commitment;

 

(ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within one (1) Business Day following notice by
the Administrative Agent Cash Collateralize the Borrower’s obligations
corresponding to such LC Exposure of such Defaulting Lender (after giving effect
to any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(i) for so long as such LC Exposure is
outstanding;

 

(iii)

if the Borrower Cash Collateralizes any portion of such LC Exposure of such
Defaulting Lender pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such LC Exposure of such Defaulting Lender during the period
such LC Exposure of such Defaulting Lender is Cash Collateralized;

54

 

--------------------------------------------------------------------------------

 

 

(iv)

if such LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)

if all or any portion of such LC Exposure of such Defaulting Lender is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any LC Issuer or any other Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such LC Exposure of such Defaulting Lender shall be payable to the Fronting
Banks until and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and

 

(d)

so long as such Lender is a Defaulting Lender, no Fronting Bank shall be
required to issue, amend or increase any Fronted Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or Cash Collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Fronting Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Fronting Bank shall be required
to issue, amend or increase any Letter of Credit, unless such Fronting Bank
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Fronting Bank to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower and each Fronting Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment, (ii) on such date such Lender shall purchase at par such of the
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage and (iii) if the Borrower has been required to Cash
Collateralize all or a portion of such Lender’s LC Exposure as a result of such
Lender having been a Defaulting Lender, the amount of Cash Collateral so
provided (to the extent not previously applied by the Administrative Agent)
shall be promptly returned to the Borrower.

SECTION 2.22 Extension of Maturity Date.

 

(a)

Request for Extension.  The Borrower may, by notice to the Administrative Agent
(who shall promptly notify the Lenders) not earlier than 120 days and not later
than 90 days prior to each anniversary of the date of this Agreement (each such
date, an “Extension Date”), request that each Lender extend such Lender’s
Maturity Date to the date that is one year after the Maturity Date then in
effect for such Lender (the “Existing Maturity Date”).

55

 

--------------------------------------------------------------------------------

 

 

(b)

Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Borrower and the Administrative Agent given
not later than the date that is 15 days after the date on which the
Administrative Agent received the Borrower’s extension request (the “Lender
Notice Date”), advise the Borrower and the Administrative Agent whether or not
such Lender agrees to such extension (each Lender that determines to so extend
its Maturity Date, an “Extending Lender”).  Each Lender that determines not to
so extend its Maturity Date (a “Non-Extending Lender”) shall notify the Borrower
and the Administrative Agent of such fact promptly after such determination (but
in any event no later than the Lender Notice Date), and any Lender that does not
so advise the Borrower and the Administrative Agent on or before the Lender
Notice Date shall be deemed to be a Non-Extending Lender.  The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree, and it is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Borrower for extension of the
Maturity Date.

 

(c)

Intentionally Omitted.

 

(d)

Additional Commitment Lenders.  The Borrower shall have the right, but shall not
be obligated, on or before the applicable Maturity Date for any Non-Extending
Lender to replace such Non-Extending Lender with, and add as “Lenders” under
this Agreement in place thereof, one or more financial institutions (each, an
“Additional Commitment Lender”) approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed) in accordance with the
procedures provided in Section 2.19(b), each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption (in accordance with
and subject to the restrictions contained in Section 9.04, with the Borrower or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the applicable Maturity Date
for such Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).  Prior to any Non-Extending
Lender being replaced by one or more Additional Commitment Lenders pursuant
hereto, such Non-Extending Lender may elect, in its sole discretion, by giving
irrevocable notice thereof to the Administrative Agent and the Borrower (which
notice shall set forth such Lender’s new Maturity Date), to become an Extending
Lender.  The Administrative Agent may effect such amendments to this Agreement
as are reasonably necessary to provide for any such extensions with the consent
of the Borrower but without the consent of any other Lenders.

 

(e)

Minimum Extension Requirement.  If (and only if) the total of the Commitments of
the Lenders that have agreed to extend their Maturity Date and the new or
increased Commitments of any Additional Commitment Lenders is more than 50% of
the aggregate amount of the Commitments in effect immediately prior to the
applicable Extension Date, then, effective as of the applicable Extension Date,
the Maturity Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date that is one year after the Existing
Maturity Date (except that, if such date is not a Business Day, such Maturity
Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all

56

 

--------------------------------------------------------------------------------

 

 

purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Lender hereunder and shall have the obligations of a Lender
hereunder.

 

(f)

Conditions to Effectiveness of Extension.  Notwithstanding the foregoing, (x) no
more than one (1) extension of the Maturity Date shall be permitted hereunder
and (y) any extension of any Maturity Date pursuant to this Section 2.22 shall
not be effective with respect to any Extending Lender unless:

 

(i)

no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

 

(ii)

the representations and warranties of the Borrower set forth in this Agreement
are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) on and as of the applicable Extension Date and after giving
effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

 

(iii)

the Administrative Agent shall have received a certificate from the Borrower
signed by a Responsible Officer of the Borrower certifying the accuracy of the
foregoing clauses (i) and (ii); and

 

(iv)

if there is a non-ratable increase in the Commitments, each outstanding Several
Letter of Credit shall have been amended giving effect to the reallocation of
the Commitments or, if required, returned by each respective beneficiary to the
Administrative Agent and cancelled and/or exchanged for a new or amended Several
Letter of Credit giving effect to the reallocated Commitments.

 

(g)

Maturity Date for Non-Extending Lenders.  On the Maturity Date of each
Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Borrower shall repay such Non-Extending
Lender in accordance with Section 2.10 (and shall pay to such Non-Extending
Lender all of the other Obligations owing to it under this Agreement) and after
giving effect thereto shall prepay any Revolving Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 2.16) to the extent
necessary to keep outstanding Revolving Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date, and
the Administrative Agent shall administer any necessary reallocation of the
Revolving Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).  On the Maturity Date, the participations in outstanding Fronted
Letters of Credit shall be automatically adjusted to give effect to the revised
Applicable Percentages of the respective Lenders.

 

(h)

Conflicting Provisions.  This Section shall supersede any provisions in Section
2.18 or Section 9.02 to the contrary.

57

 

--------------------------------------------------------------------------------

 

Article III

Representations and Warranties

SECTION 3.01 Representations and Warranties.  The Borrower represents and
warrants to the Lenders that:

 

(a)        (i)

the Borrower has heretofore furnished to each of the Lenders (including by
furnishing the Form 10-K of the Borrower filed with the SEC) its audited
Consolidated balance sheet and Consolidated statements of income and cash flows
as at and for the fiscal year ended December 31, 2018, and such financial
statements fairly present, in all material respects, the Consolidated financial
condition and results of operations of the Borrower and its Subsidiaries as at
the date thereof and for such fiscal year, all in accordance with GAAP;

 

(ii)

[intentionally omitted];

 

(iii)

the Borrower has heretofore furnished to each of the Lenders the annual
Statutory Statement of each Material Insurance Subsidiary as of the Effective
Date for the fiscal year ended December 31, 2018, as filed with the applicable
Insurance Regulatory Authority, and each such annual Statutory Statement
presents fairly, in all material respects, the financial position and the
results of operations of such Material Insurance Subsidiary as at and for the
fiscal year ended December 31, 2018, in accordance with SAP; and

 

(iv)

since December 31, 2018, there has been no Material Adverse Change.

 

(b)

There is no action, proceeding or investigation pending, or to the knowledge of
the Borrower, overtly threatened in writing against the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator which (i) is
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
this Agreement or the Transactions.

 

(c)

The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and (to the extent applicable in respect of the relevant jurisdiction)
in good standing under the laws of its jurisdiction of organization, (ii) is
duly qualified and (to the extent applicable in respect of the relevant
jurisdiction) in good standing as a foreign corporation in each other
jurisdiction in which it owns or leases Property or in which the conduct of its
business requires it to so qualify or be licensed and where, in each case,
failure so to qualify and be in good standing would reasonably be expected to
have a Material Adverse Effect and (iii) has all requisite corporate power and
authority to own or lease and operate its Properties and to carry on its
business as now conducted and as proposed to be conducted except as could not
reasonably be expected to have a Material Adverse Effect.

 

(d)

The Borrower and each of its Subsidiaries is in compliance with all federal,
state and local laws and regulations (including, without limitation, all
applicable environmental laws and ERISA) applicable to the Borrower, its
Subsidiaries and their respective Properties, except to the extent failure to so
comply would not

58

 

--------------------------------------------------------------------------------

 

 

(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

 

(e)

All material consents, licenses, permits and governmental and third-party
consents and approvals required for the due making and performance by the
Borrower of this Agreement and the other Loan Documents to which it is a party
have been obtained and remain in full force and effect.

 

(f)

This Agreement is, and each of the other Loan Documents to which it is a party
when duly executed and delivered will be, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting enforcement of
creditors’ rights generally or general principles of equity.

 

(g)

The making and performance by the Borrower of this Agreement and the other Loan
Documents to which it is a party are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and (i) do not
contravene the Borrower’s certificate of incorporation or by-laws or (ii)
contravene, violate or breach any material contractual restriction binding on
the Borrower or its Subsidiaries or any material law, rule or regulation
(including Regulations T, U or X), or any material order, writ, judgment,
injunction, decree, determination or award, except for any such contravention,
violation or breach referred to in clause (ii) which could not reasonably be
expected to have a Material Adverse Effect.

 

(h)

Each of the Borrower and its Subsidiaries has good and marketable title to,
valid leasehold interests in, or valid licenses to use, all Properties material
to its business, and all such Properties are in good working order and
condition, ordinary wear and tear excepted, in each case except as would not
reasonably be expected to have a Material Adverse Effect.

 

(i)

The Borrower and each of its Subsidiaries have paid and discharged all Taxes,
assessments, claims and governmental charges or levies imposed upon it or upon
its Property, except (i) any such Tax, assessment, claim or charge that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained in accordance with Section 5.02 or (ii) to the
extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(j)

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock, and no proceeds of any Loan or Letter of Credit will be used, whether
directly or indirectly for any purpose, that entails violation of Regulations T,
U or X.  At the time of each Borrowing or issuance of a Letter of Credit (other
than the automatic renewal of a Letter of Credit in accordance with its terms)
and after giving effect thereto, not more than 25 percent of the value of the
assets (either of the Borrower or of the Borrower and its Subsidiaries on a
Consolidated basis) that are subject to the restrictions in Section 6.03 and
Section 6.05 consist of Margin Stock.

59

 

--------------------------------------------------------------------------------

 

 

(k)

No ERISA Event has occurred or is reasonably expected to occur with respect to
any Plan that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, has resulted or would reasonably be
expected to result in a liability to the Borrower or its ERISA Affiliates in
excess of $10,000,000.

 

(l)

The Borrower is not an “investment company” as defined in the Investment Company
Act of 1940, as amended.

 

(m)

As of the date hereof, (i) Schedule 3.01 hereto is a complete list of the
Subsidiaries of the Borrower, (ii) each such Subsidiary is duly organized and
validly existing under the jurisdiction of its organization shown in said
Schedule 3.01, and (iii) the percentage ownership by the Borrower of each such
Subsidiary is as shown in said Schedule 3.01.

 

(n)

The Borrower will use the proceeds of the Loans and the Letters of Credit only
for the general corporate purposes of the Borrower and its Subsidiaries in the
ordinary course of business (in compliance in all material respects with all
applicable legal and regulatory requirements, including Anti-Corruption Laws and
applicable Sanctions); provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any such proceeds.

 

(o)

(i) The Borrower is, and immediately after giving effect to the making of each
Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit and the use of proceeds thereof, will be, Solvent and (ii) the Borrower
and its Subsidiaries, on a consolidated basis and immediately after giving
effect to the making of each Borrowing and each issuance, amendment, renewal or
extension of a Letter of Credit hereunder and the use of proceeds thereof, will
be, Solvent.

 

(p)

All written information (other than information of a general economic or
industry specific nature) that has been made available by the Borrower or any of
its representatives to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement (including, for the avoidance of doubt, any
such information in any materials provided in connection with the syndication of
the Commitments), when taken as a whole, on or as of the dates on which such
information was made available, did not contain any untrue statement of a
material fact or omit to state a fact necessary to make the statements contained
therein not misleading in light of the time and circumstances under which such
statements were made (after giving effect to all supplements and updates
thereto). As of the Effective Date, to the actual knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

 

(q)

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and, when acting on its or their behalf, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and directors and to the knowledge of the Borrower its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower, any Subsidiary, or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower

60

 

--------------------------------------------------------------------------------

 

 

or any Subsidiary that will act on behalf of the Borrower or any Subsidiary in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions.

 

(r)

The Borrower is not an EEA Financial Institution.

Article IV

Conditions

SECTION 4.01 Effective Date.  The obligations of the Lenders to make Loans and
of any LC Issuer to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

(a)

The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit E.

 

(b)

The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Ropes & Gray LLP, counsel for the Borrower covering such matters
relating to the Borrower, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinion.

 

(c)

The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel and as further described in the list
of closing documents attached as Exhibit E.

 

(d)

The Administrative Agent shall have received a certificate, dated the Effective
Date and signed by a Responsible Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)

The Administrative Agent shall have received evidence reasonably satisfactory to
it that the commitments under the Existing Credit Agreement shall have been
terminated and cancelled and all indebtedness and accrued interest and fees
thereunder shall have been fully repaid (except to the extent being so repaid
with the initial Revolving Loans).

61

 

--------------------------------------------------------------------------------

 

 

(f)

(i) The Administrative Agent shall have received, at least five (5) days prior
to the Effective Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten (10) days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (f) shall be deemed to be satisfied).

 

(g)

The Administrative Agent shall have received all fees and other amounts due and
payable to the Administrative Agent and the Lenders on or prior to the Effective
Date, including, to the extent invoiced one (1) Business Day prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any LC Issuer to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)

The representations and warranties of the Borrower set forth in this Agreement
shall be true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

 

(b)

At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

Article V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or, in the case
of Fronted Letters of Credit, have been cash collateralized or backstopped in a
manner reasonably satisfactory to the applicable Fronting Banks and the
Administrative

62

 

--------------------------------------------------------------------------------

 

Agent, in each case, without any pending draw, and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Reporting Requirements.  The Borrower will furnish to the
Administrative Agent for distribution to each Lender:

 

(a)

as soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year of the Borrower, the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the last day of such
quarter and the related Consolidated statements of income and cash flows for
such quarter, in each case setting forth in comparative form the corresponding
figures from the corresponding quarter in the previous fiscal year, all prepared
in conformity with GAAP and accompanied by a certificate of a senior financial
officer of the Borrower, which certificate shall state that such financial
statements present fairly, in all material respects, the Consolidated financial
position of the Borrower and its Subsidiaries as of the date thereof and the
Consolidated results of their operations for the period covered thereby in
conformity with GAAP, consistently applied (subject to normal year-end audit
adjustments and the absence of footnotes);

 

(b)

as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the Consolidated balance sheet of the Borrower and
its Subsidiaries as of the last day of such fiscal year and the related
Consolidated statements of income and cash flows for such fiscal year, setting
forth in comparative form the corresponding figures from the previous fiscal
year, all prepared in conformity with GAAP and accompanied by an unqualified
report and opinion of independent certified public accountants of national
standing and reputation, which shall state that such financial statements, in
the opinion of such accountants, present fairly, in all material respects, the
Consolidated financial position of the Borrower and its Subsidiaries as of the
date thereof and the Consolidated results of their operations for such year in
conformity with GAAP, consistently applied;

 

(c)

as soon as possible and in any event within five Business Days after the
Borrower obtains knowledge of the occurrence of any Event of Default or Default
continuing on the date of such statement, a statement of a Responsible Officer
setting forth details of such Event of Default or Default and the action which
the Borrower has taken and proposes to take with respect thereto;

 

(d)

within a reasonable time after filing thereof, copies of all registration
statements (without exhibits) and all annual, quarterly and monthly reports (if
any) filed by the Borrower with the SEC and promptly upon the mailing thereof to
the shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(e)

promptly after the Borrower or any ERISA Affiliate knows or should reasonably
know that any ERISA Event has occurred with respect to which the liability or
potential liability of the Borrower or any of its ERISA Affiliates has had or
would reasonably be expected to have a Material Adverse Effect, a statement of a
Responsible Officer describing such ERISA Event and the action, if any, which
the Borrower or such ERISA Affiliate proposes to take with respect thereto;

63

 

--------------------------------------------------------------------------------

 

 

(f)

promptly after receipt thereof by the Borrower or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan where such action would have a
Material Adverse Effect;  

 

(g)

promptly after filing with the applicable Insurance Regulatory Authority and in
any event within 60 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of each Material Insurance Subsidiary, the
quarterly Statutory Statement of such Material Insurance Subsidiary for such
quarterly fiscal period;

 

(h)

promptly after filing with the applicable Insurance Regulatory Authority and in
any event within 90 days after the end of each fiscal year of each Material
Insurance Subsidiary, the annual Statutory Statement of such Material Insurance
Subsidiary, including, without limitation, management’s discussion and analysis
for such year;

 

(i)

promptly upon the occurrence of any change in Moody’s rating of the Index Debt
or S&P’s rating of the Index Debt, or any change in the A.M. Best Financial
Strength Rating with respect to any Insurance Subsidiary, notice thereof (for
the avoidance of doubt, a change in outlook shall not constitute a change in
rating);

 

(j)

promptly upon the commencement of, or any material adverse development in, any
litigation, investigation or proceeding against the Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, notice thereof with a description thereof in reasonable detail;

 

(k)

promptly after request therefor, (x) such other business and financial
information respecting the condition or operations, financial or otherwise, of
the Borrower or any of its Material Insurance Subsidiaries as the Administrative
Agent or any Lender may from time to time reasonably request and (y) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation;

 

(l)

promptly upon the occurrence of any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification,
notice thereof; and

 

(m)

together with each set of financial statements delivered pursuant to Section
5.01(a) or (b), a description of any Restricted Payment made during the most
recent fiscal quarter of the Borrower (it being understood and agreed that the
requirement to provide this information shall no longer be required under this
Section 5.01(m) after the earlier of (i) the date of the delivery of the
financial statements relating to the fiscal quarter of the Borrower ending June
30, 2021 and (ii) the date on which the aggregate amount of such Restricted
Payments exceeds $400,000,000).

64

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (d) of
this Section 5.01 shall be deemed satisfied with respect to financial
information of the Borrower and its Subsidiaries by the furnishing the Form 10-K
or 10-Q or any other document of the Borrower filed with the SEC, as applicable,
on the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address
provided to the Lenders; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests in writing (including by
electronic mail) the Borrower to deliver such paper copies and (B) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents satisfying the obligations in clauses (a), (b) and
(d) of this Section 5.01.

The Borrower will furnish to the Lenders at the time it furnishes its financial
statements pursuant to paragraphs (a) and (b) above, a certificate of a
Responsible Officer, in the form of Exhibit F, setting forth reasonably detailed
calculations demonstrating that the Borrower is in compliance with the covenants
in Section 6.01.  The Borrower and each Lender acknowledge that certain of the
Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to this Section 5.01 or otherwise are being distributed on an
Approved Electronic Platform pursuant to Section 8.03, any document or notice
that the Borrower has indicated contains Non-Public Information shall not be
posted on that portion of the Approved Electronic Platform designated for such
Public Lenders.  The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf the Borrower which is
suitable to make available to Public Lenders.  If the Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.01 contains
Non-Public Information, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Approved Electronic Platform
designated for Lenders who wish to receive material nonpublic information with
respect to the Borrower, its Subsidiaries and their securities.

SECTION 5.02 Payment of Taxes, Etc. The Borrower will pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, all Taxes, assessments, claims and governmental charges or
levies imposed upon it or upon its Property, except to the extent that any
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided that neither the Borrower nor any of its Subsidiaries shall be
required to pay or discharge any such Tax, assessment, claim or charge that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained.

SECTION 5.03 Corporate Existence, Compliance with Laws, Etc.  The Borrower will,
and will cause each of its Material Subsidiaries to, (a) preserve and maintain
all of its material rights, privileges, licenses and franchises, including all
tradenames, patents and other intellectual property necessary for its business,
except to the extent the failure to preserve and maintain the same would not
reasonably be expected to have a Material Adverse Effect, and (b) preserve and
maintain its legal existence, provided that nothing in this sentence shall
prohibit any transaction not otherwise prohibited under Section 6.04.  The
Borrower will comply, and will cause each of its Subsidiaries to comply, with
all applicable laws, statutes, rules, regulations and orders, including, without
limitation, ERISA, the Patriot Act, Anti-Corruption Laws and applicable
Sanctions and all applicable environmental laws, except for any non-compliance
which would not (either individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect.  The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and, when acting on its or their
behalf, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

65

 

--------------------------------------------------------------------------------

 

SECTION 5.04 Maintenance of Properties, Etc.  The Borrower will maintain and
preserve, and will cause each of its Subsidiaries to maintain and preserve, all
of its Properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  The Borrower will maintain, and cause each of its Subsidiaries to
maintain, appropriate and adequate insurance with responsible and reputable
insurance companies or associations or with self-insurance programs to the
extent consistent with prudent practices of the Borrower and its Subsidiaries or
otherwise customary in their respective industries in such amounts and covering
such risks as is customary in the industries in which the Borrower or such
Subsidiary operates.

SECTION 5.05 Keeping of Books.  The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account as are necessary to
prepare Consolidated financial statements in accordance with GAAP or SAP, as
applicable, in which full and correct entries in all material respects shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with GAAP or SAP, as applicable.

SECTION 5.06 Visitation Rights.  The Borrower will, at any reasonable time
during normal business hours and upon reasonable prior notice and from time to
time, permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof (in each case at their own expense (except as described
below) and subject to Section 9.12 hereof) to examine and make copies of and
abstracts from the records and books of account of, and visit the Properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors; provided that, excluding any such examination or visit
during the continuance of an Event of Default, the Administrative Agent and the
Lenders shall not, collectively, exercise such rights more than once during any
calendar year.  In addition, subject to customary access agreements, at any time
when an Event of Default has occurred and is continuing, the Borrower will, and
will cause its Subsidiaries to, permit the Administrative Agent or any of the
Lenders or any agents or representatives thereof to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries with their
independent certified public accountants, and the Borrower will be responsible
for the reasonable costs and expenses of the Administrative Agent and the
Lenders and the agents and representatives thereof incurred in connection with
this Section 5.06.

SECTION 5.07 Use of Proceeds.  The Borrower will use the proceeds of the Loans
and Letters of Credit only for the general corporate purposes of the Borrower
and its Subsidiaries in the ordinary course of business (in compliance in all
material respects with all applicable legal and regulatory requirements);
provided that (i) no such use of the proceeds will be, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any Margin Stock in violation of Regulations T, U or X and (ii) neither
the Administrative Agent nor any Lender shall have any responsibility as to the
use of any such proceeds. The Borrower will not request any Borrowing or Letter
of Credit, and the Borrower shall not directly or knowingly indirectly use, and
shall procure that its Subsidiaries shall not directly or knowingly indirectly
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (b) for the purpose of financing the activities of any
Sanctioned Person, or in any Sanctioned Country except to the extent permissible
for a Person required to comply with Sanctions.

Article VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or, in the case of Fronted
Letters of Credit, have been cash collateralized or backstopped in a

66

 

--------------------------------------------------------------------------------

 

manner reasonably satisfactory to the applicable Fronting Banks and the
Administrative Agent, in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01 Financial Covenants.  

 

(a)

Minimum Net Worth.  The Borrower will not permit Net Worth as of the last day of
any fiscal quarter of the Borrower to be less than the sum of (A) an amount
equal to the product of (x) 70% and (y) (i) $2,836,292,783 minus (ii) the lesser
of (1) the aggregate amount of Restricted Payments made by the Borrower from and
after the Effective Date and prior to June 30, 2021 and (2) $400,000,000, plus
(B) an amount equal to 50% of the Borrower’s Consolidated net income (if
positive) for such fiscal quarter and for each prior fiscal quarter of the
Borrower ending after the Effective Date plus (C) an amount equal to 50% of the
aggregate Net Equity Proceeds of any Equity Issuances made after the Effective
Date.

 

(b)

RBC Ratio.  The Borrower will not permit the RBC Ratio of either HIC or CIC as
of the last day of any fiscal quarter of the Borrower to be less than 150%.

 

(c)

Leverage Ratio.  The Borrower will not permit the Leverage Ratio as of the last
day of any fiscal quarter of the Borrower to be greater than 35%.

SECTION 6.02 Financial Debt.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Financial Debt,
except:

 

(a)

Financial Debt created hereunder;

 

(b)

Financial Debt and commitments to provide Financial Debt existing on the date
hereof and set forth on Schedule 6.02;

 

(c)

Financial Debt of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;

 

(d)

Financial Debt incurred by Securitization Subsidiaries pursuant to
Securitization Transactions;

 

(e)

Financial Debt in respect of capitalized lease obligations, synthetic lease
obligations or secured by purchase money security interests, provided that the
aggregate principal amount of Financial Debt permitted by this clause (e) shall
not exceed $100,000,000 at any time outstanding;

 

(f)

Guaranties by the Borrower of Financial Debt incurred by its Subsidiaries
otherwise permitted under this Section 6.02;

 

(g)

Financial Debt in respect of Hybrid Securities, Disqualified Equity Interests
and Preferred Securities issued by the Borrower or any trust or other special
purpose entity formed by the Borrower as to which no Subsidiary (other than any
such trust or other special purpose entity) of the Borrower has any
obligation;  

 

(h)

Financial Debt in respect of subordinated securities of the Borrower so long as
(i) the obligations of the Borrower thereunder are unsecured and fully
subordinated as to payment and performance in all respects to all of the
Obligations of the Borrower under this Agreement, (ii) no Subsidiary of the
Borrower has any

67

 

--------------------------------------------------------------------------------

 

 

obligations thereunder and (iii) such subordinated securities do not have any
required amortization, maturity, mandatory put, redemption, repayment, or other
similar provision or requirement, or any cash interest thereon, and in any event
is not payable, falling due or capable of falling due, prior to at least 91 days
after the Maturity Date, provided that the Borrower shall be permitted to make
cash interest payments pursuant to the terms of such other subordinated
securities so long as (A) no payment Default or Event of Default has occurred
and is continuing and (B) the interest rate in respect thereof shall be based on
prevailing market rates at the time of issuance of such other subordinated
securities;

 

(i)

Financial Debt in respect of borrowings from a Federal Home Loan Bank in the
ordinary course of business and on ordinary business terms pursuant to a
membership in such Federal Home Loan Bank;

 

(j)

[Reserved];

 

(k)

Financial Debt assumed in connection with any Acquisition, provided that such
Financial Debt is not incurred in contemplation of such Acquisition and no other
Subsidiary (other than the Subsidiary being acquired, if applicable) has any
liability or obligations in respect of such Financial Debt;

 

(l)

Financial Debt incurred by the Borrower in addition to the foregoing;

 

(m)

Financial Debt incurred by the Subsidiaries of the Borrower, provided that the
aggregate principal amount of Financial Debt permitted by this clause shall not
exceed $75,000,000 at any time outstanding;

 

(n)

Financial Debt in respect of letters of credit issued for the benefit of
Insurance Regulatory Authorities (including any such Financial Debt set forth on
Schedule 6.02); and

 

(o)

Any extension, renewal or replacement of any of the foregoing Financial Debt
that (i) does not include Financial Debt of an obligor that was not an obligor
with respect to the Financial Debt being extended, renewed or replaced, (ii)
does not increase the outstanding principal amount of the Financial Debt being
extended, renewed or replaced except by an amount equal to unpaid accrued
interest thereon, prepayment premiums not exceeding 5% of the outstanding
principal amount of such Financial Debt, and fees and expenses incurred in
connection with such extension, renewal or replacement, and by an amount equal
to any existing commitments unutilized thereunder and (iii) in the case of
Financial Debt that is subordinated in right of payment to the Obligations, is
subordinated to at least the same extent as, and has a maturity not earlier
than, and weighted average life to maturity not shorter than, the Financial Debt
being renewed or replaced.

For purposes of determining compliance with this Section 6.02, the Borrower will
be entitled to divide an item of Financial Debt that meets the criteria of one
of the categories of Financial Debt described in clauses (a) through (o) above
between such applicable clause and any other applicable clause.

68

 

--------------------------------------------------------------------------------

 

SECTION 6.03 Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its Property, whether now owned or hereafter acquired, except Permitted Liens.

SECTION 6.04 Mergers, Etc.  The Borrower will not, and will not permit any of
its Material Subsidiaries to, merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of, whether in one transaction or in a
series of transactions, all or substantially all of the Property (whether now
owned or hereafter acquired) of the Borrower or such Material Subsidiary to, any
Person, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (a) any Material Subsidiary may merge into (i) the Borrower in a
transaction in which the Borrower is the surviving corporation or (ii) any other
Subsidiary, (b) any Material Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary, (c) any Material
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders, (d) any Subsidiary may
merge into the Borrower in a transaction in which the Borrower is the surviving
corporation and (e) the Borrower and any Material Subsidiary may engage in a
disposition permitted by Section 6.05.

SECTION 6.05 Disposition of Assets.  The Borrower will not, and will not permit
any of its Material Subsidiaries to, sell, lease, transfer or otherwise dispose
of any substantial part of its Property, except (a) sales of inventory and
investments in the ordinary course of its business, (b) sales of assets which
are not material to the operation of the Borrower or such Material Subsidiaries
or are no longer used or useful in connection with the operation of the Borrower
or such Material Subsidiaries, (c) transfers of Property by the Borrower or any
Material Subsidiary to the Borrower or any other Subsidiary, (d) dispositions
pursuant to Securitization Transactions, (e) dispositions in connection with the
CitySquare Project, (f) dispositions for fair market value of assets acquired
after the Effective Date in connection with Acquisitions, to the extent that, at
the time that the relevant Acquisition was consummated, the Borrower or such
Material Subsidiary planned to sell, lease, transfer or otherwise dispose of
such assets and (g) other dispositions, the net cash proceeds of which, when
aggregated with the net cash proceeds of any other such dispositions consummated
within the same fiscal year of the Borrower pursuant to this clause (g), shall
not exceed in the aggregate 5% of the total assets of the Borrower and its
Subsidiaries (determined on a Consolidated basis as of the end of the most
recent fiscal quarter for which financial statements are available).

SECTION 6.06 Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any assets from, or
otherwise engage in any transactions with, any of its Affiliates, except (a) at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties and (b) transactions between or among the Borrower and its Subsidiaries
not involving any other Affiliate.

SECTION 6.07 Line of Business.  The Borrower will not, and will not permit any
of its Material Subsidiaries to, make any material change in the nature or
conduct of the business of the Borrower or such Material Subsidiary as conducted
on the date hereof.

SECTION 6.08 Anti-Dividend-Block.  Except to the extent required by applicable
law, statute, rule, regulation, order or agreement with regulators, the Borrower
will not permit any of its Subsidiaries to agree to or have in effect any
contractual restriction on the payment of dividends or the making of other
distributions to the Borrower (each, a “Burdensome Agreement”) other than:

 

(a)

Burdensome Agreements (i) in existence on the date hereof (to the extent not
otherwise permitted by this Section 6.08) that are listed on Schedule 6.08
hereto and (ii) to the extent Burdensome Agreements permitted by clause (i) are

69

 

--------------------------------------------------------------------------------

 

 

contained in an agreement evidencing Financial Debt, any agreement evidencing
any permitted modification, replacement, renewal, extension or refinancing of
such Financial Debt so long as such modification, replacement, renewal,
extension or refinancing does not expand the scope of such Burdensome Agreement
or include any other Subsidiaries as parties thereto;

 

(b)

Burdensome Agreements that are binding on a Subsidiary of the Borrower at the
time such Person first becomes a Subsidiary of the Borrower, so long as such
Burdensome Agreements were not entered into in contemplation of such Person
becoming a Subsidiary of the Borrower;

 

(c)

Burdensome Agreements that are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto;

 

(d)

Burdensome Agreements that are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of any Subsidiary of the
Borrower;

 

(e)

Burdensome Agreements that are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;

 

(f)

Burdensome Agreements that are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business;

 

(g)

Burdensome Agreements to the extent set forth in an agreement evidencing
Financial Debt of the Borrower permitted under Section 6.02; and

 

(h)

Burdensome Agreements entered into by a Securitization Subsidiary in respect of
assets financed by such Securitization Subsidiary, or Burdensome Agreements
restricting a Securitization Subsidiary in connection with the incurrence of
Financial Debt by such Securitization Subsidiary, in each case pursuant to a
Securitization Transaction.

SECTION 6.09 Restricted Payments.  At any time after the occurrence and during
the continuance of any Event of Default under Section 7.01(a), Section 7.01(c)
(only if such Event of Default arises due to the Borrower’s failure to perform
or observe any term, covenant or agreement contained in Section 5.01(a), Section
5.01(b) or Section 6.01), Section 7.01(d), Section 7.01(e), Section 7.01(f), or
Section 7.01(j) , the Borrower shall not, directly or indirectly declare or
make, or agree to make, directly or indirectly, any Restricted Payment other
than Restricted Payments for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Borrower by any future, present
or former employee, director, officer, manager or consultant (or any Immediate
Family Member thereof) of the Borrower or any of its Subsidiaries upon the
death, disability, retirement or termination of employment of any such Person or
otherwise pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
future, present or former employee, director, officer, manager or consultant of
the Borrower or any of its Subsidiaries (including, for the avoidance of doubt,
any principal and interest payable on any notes issued by the Borrower (or of
any direct or indirect parent of the Borrower) in connection with any such
repurchase, retirement or other acquisition or retirement).  Notwithstanding the
foregoing, the restrictions contained in this Section 6.09 shall not prohibit
the Borrower from directly or indirectly declaring or making, or agreeing to
make, directly or

70

 

--------------------------------------------------------------------------------

 

indirectly, any Restricted Payment at any time (i) there are no Loans
outstanding under this Agreement and (ii) the Borrower has delivered to the
Administrative Agent (and the Administrative Agent is in possession of) Cash
Collateral in an amount equal to 103% of the aggregate Stated Amount of all
Letters of Credit outstanding hereunder as contemplated by Section 2.06(i).

Article VII

Events of Default

SECTION 7.01 Events of Default.  Any of the following events shall be an “Event
of Default” hereunder:

 

(a)

The Borrower shall fail to pay any principal of any Loan or reimburse any LC
Disbursement when the same becomes due and payable; or the Borrower shall fail
to pay any interest on any Loan or in respect of any LC Disbursement, any fees
pursuant to Section 2.12, or any other fee or Obligation payable hereunder or
under any other Loan Document when due and such failure remains unremedied for
three Business Days;

 

(b)

Any representation or warranty made by the Borrower herein or in connection with
this Agreement shall prove to have been incorrect in any material respect when
made or deemed made;

 

(c)

(i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(c), 5.03(b), 5.07, or Article VI; or (ii)
the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or in any other Loan Document on its part
to be performed or observed, and such failure remains unremedied for 30 days
after notice thereof shall have been given to the Borrower by the Administrative
Agent;

 

(d)

The Borrower or any of its Subsidiaries (other than a Securitization Subsidiary
solely in the event the applicable Debt of such Securitization Subsidiary does
not provide for Limited Originator Recourse to or from the Borrower or any of
its Subsidiaries (excluding any other Securitization Subsidiary)) shall fail to
pay any principal of any Debt (other than Debt hereunder) having an aggregate
outstanding principal amount of more than $50,000,000 or its equivalent in other
currencies (such Debt, “Material Debt”), when the same becomes due and payable
(whether at scheduled maturity, by required prepayment, acceleration, demand or
otherwise); or any other event shall occur or condition shall exist under any
agreement or instrument relating to any Material Debt (either individually or in
the aggregate), if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of any Material Debt, or to require the
same to be prepaid or defeased (other than by a regularly required payment);

 

(e)

The Borrower or any of the Borrower’s Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of the Borrower’s Material Subsidiaries seeking to adjudicate it a
bankrupt or

71

 

--------------------------------------------------------------------------------

 

 

insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against the
Borrower or any of the Borrower’s Material Subsidiaries, such proceeding shall
remain undismissed or unstayed for a period of 60 days; or the Borrower or any
of the Material Subsidiaries shall take any corporate action to authorize any of
the actions set forth above in this clause (e);

 

(f)

In connection with the actual or alleged insolvency of the Borrower or any
Material Insurance Subsidiary, any Insurance Regulatory Authority shall appoint
a rehabilitator, receiver, custodian, trustee, conservator or liquidator or the
like (collectively, a “conservator”) for the Borrower or such Material Insurance
Subsidiary, or cause possession of all or any substantial portion of the
Property of the Borrower or such Material Insurance Subsidiary to be taken by
any conservator;

 

(g)

Any judgment or order for the payment of money in excess of $50,000,000 (to the
extent not covered by an insurer having a minimum A.M. Best financial strength
rating of A- that has not denied coverage) shall be rendered against the
Borrower or any of its Subsidiaries and there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect;

 

(h)

An ERISA Event shall have occurred that when taken together with all other ERISA
Events that have occurred, would reasonably be expected to have a Material
Adverse Effect;

 

(i)

There shall occur a Change in Control; or

 

(j)

This Agreement shall at any time and for any reason be declared by a court of
competent jurisdiction to be null and void, or a proceeding shall be commenced
by the Borrower or any Subsidiary, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or the Borrower or any Subsidiary shall repudiate or deny in
writing any portion of its liability or obligations hereunder, other than in
each case due to the satisfaction in full of the Obligations and the termination
of the Commitments hereunder.

SECTION 7.02 Remedies.  If any Event of Default shall occur and be continuing,
then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(e) or 7.01(f)), and at any time thereafter during the
continuance of such event, the Administrative Agent may with the consent of the
Required Lenders, and shall at the request of the Required Lenders, by notice to
the Borrower, take any or all of the following actions, at the same or different
times:  (a) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (b) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due

72

 

--------------------------------------------------------------------------------

 

and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and (c) require that
the Borrower provide Cash Collateral as required in Section 2.06(i); and in case
of any event with respect to the Borrower described in Section 7.01(e) or
7.01(f), the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable and the obligations of the Borrower to cash
collateralize the LC Exposure as provided in clause (c) above shall
automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.

Article VIII

The Administrative Agent

SECTION 8.01 Authorization and Action.

 

(a)

Each Lender and each LC Issuer hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent under the Loan Documents and each
Lender and each LC Issuer authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto.  Without limiting the foregoing, each Lender and each LC Issuer hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents.

 

(b)

As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
LC Issuer; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the LC Issuers with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed

73

 

--------------------------------------------------------------------------------

 

 

action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 

(c)

In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the LC Issuers (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

 

(i)

the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender, any LC Issuer or any other holder of Obligations
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby; and

 

(ii)

nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account.

 

(d)

The Administrative Agent may perform any of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any of their respective duties and exercise
their respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the

74

 

--------------------------------------------------------------------------------

 

 

Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

(e)

None of any Co-Syndication Agent, any Co-Documentation Agent or any Joint
Bookrunner shall have obligations or duties whatsoever in such capacity under
this Agreement or any other Loan Document and shall incur no liability hereunder
or thereunder in such capacity, but all such persons shall have the benefit of
the indemnities provided for hereunder.

 

(f)

In case of the pendency of any proceeding with respect to the Borrower under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(i)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

 

(ii)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each LC Issuer and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
LC Issuers or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any LC Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any LC Issuer or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or any LC Issuer in any such
proceeding.

 

 

(g)

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the LC Issuers, and, except solely to the
extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Borrower or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions.

75

 

--------------------------------------------------------------------------------

 

SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc.

 

(a)

Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.

 

(b)

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an LC Issuer, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the sufficiency, validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.

 

(c)

Without limiting the foregoing, the Administrative Agent (i) may treat the payee
of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or any LC Issuer and shall not be responsible to any Lender or any LC Issuer for
any statements, warranties or representations made by or on behalf of the
Borrower in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an LC

76

 

--------------------------------------------------------------------------------

 

 

Issuer, may presume that such condition is satisfactory to such Lender or such
LC Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such LC Issuer sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it in good
faith to be genuine and signed or sent or otherwise authenticated by the proper
Person.

SECTION 8.03 Posting of Communications.

 

(a)

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the LC
Issuers by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

(b)

Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the LC Issuers and the Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the LC
Issuers and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(c)

THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT BOOKRUNNER, ANY CO-

77

 

--------------------------------------------------------------------------------

 

 

SYNDICATION AGENT, ANY CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER, ANY LC ISSUER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT OF DIRECT OR ACTUAL
DAMAGES AS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH APPLICABLE PARTY OR RELATED PARTY THEREOF.

 

(d)

Each Lender and each LC Issuer agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and each LC Issuer
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or such LC
Issuer’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

 

(e)

Each of the Lenders, the LC Issuers and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(f)

Nothing herein shall prejudice the right of the Administrative Agent, any Lender
or any LC Issuer to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

SECTION 8.04 The Administrative Agent Individually.  With respect to its
Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or LC Issuer, as the case may be.
The terms “LC Issuers”, “Lenders”, “Required Lenders” and any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, an LC Issuer or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the LC Issuers.

SECTION 8.05 Successor Administrative Agent.

 

(a)

The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to the Lenders, the LC Issuers and the Borrower, whether

78

 

--------------------------------------------------------------------------------

 

 

or not a successor Administrative Agent has been appointed. Upon receipt of any
such resignation, the Required Lenders shall have the right (subject to the
prior written approval of the Borrower, which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing) to appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York or an Affiliate of any such bank. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the LC Issuers,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank (subject to the prior
written approval of the Borrower, which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

 

(b)

Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the LC Issuers and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each LC
Issuer. Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article VIII and Section 9.03,
as well as any exculpatory, reimbursement and indemnification provisions set
forth in any other Loan Document, shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

SECTION 8.06 Acknowledgements of Lenders and LC Issuers.

 

(a)

Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,

79

 

--------------------------------------------------------------------------------

 

 

independently and without reliance upon the Administrative Agent, any Joint
Bookrunner, any Co-Syndication Agent, any Co-Documentation Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Joint
Bookrunner, any Co-Syndication Agent, any Co-Documentation Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

(b)

Each Lender, by delivering its signature page to this Agreement on the Effective
Date, or delivering its signature page to an Assignment and Assumption or any
other Loan Document pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07 Certain ERISA Matters.

 

(a)

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Joint Bookrunners and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

 

(i)

such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

(ii)

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer

80

 

--------------------------------------------------------------------------------

 

 

and perform the Loans, the Letters of Credit, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)

such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 

(b)

In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Joint Bookrunners, the Co-Syndication Agents, the
Co-Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Administrative Agent, or the Joint Bookrunners, the Co-Syndication Agents, the
Co-Documentation Agents or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

(c)

The Administrative Agent and each Joint Bookrunner, Co-Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

81

 

--------------------------------------------------------------------------------

 

Article IX

Miscellaneous

 

SECTION 9.01 Notices.  

 

(a)

Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or e-mail, as follows:

 

(i)

if to the Borrower, to it at 440 Lincoln Street, Worcester, Massachusetts 01653,
Attention of Chief Financial Officer (Telecopy No. ; Telephone No. ; Email: ),
with a copy (except in the case of invoices or other notices of a routine
administrative nature) to General Counsel (Telecopy No.; Telephone No. ; Email:
);

 

(ii)

if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, Floor L-2, Chicago, Illinois 60603, Attention of Stephon Chambers
(Telecopy No. ), with a copy to JPMorgan Chase Bank, N.A., 237 Park Avenue, 7th
Floor, New York, New York, Attention of Hector Varona (Telecopy No. );

 

(iii)

if to the Issuing Agent, to it at JPMorgan Chase Bank, N.A., Attention of Anju
Vanvala (Email: ); and

 

(iv)

if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)

Notices and other communications to the Lenders and the LC Issuers hereunder may
be delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other

82

 

--------------------------------------------------------------------------------

 

 

written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(d)

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  

 

(e)

Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

SECTION 9.02 Waivers; Amendments.  

 

(a)

No failure or delay by the Administrative Agent, any LC Issuer or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the LC Issuers and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default at the time.

 

(b)

Except as provided in (1) Section 2.20 with respect to an Incremental Term Loan
Amendment, (2) Section 2.22 with respect to an extension of the Maturity Date or
(3) Section 2.14(b), neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase  the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change

83

 

--------------------------------------------------------------------------------

 

 

Section 2.09(c) or 2.18(b) or (d), in each case in a manner that would alter the
ratable reduction of Commitments or the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change the payment
waterfall provisions of Section 2.21(b) without the written consent of each
Lender or (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or “Applicable Percentage” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
(x) solely with the consent of the parties prescribed by Section 2.20 to be
parties to an Incremental Term Loan Amendment, Incremental Term Loans may be
included  in the definition of “Applicable Percentage” and the defined terms
used therein and in the determination of Required Lenders on substantially the
same basis as the Commitments and the Loans are included on the Effective Date
and (y) this Section 9.02 may be amended to permit amendments, waivers or other
modifications that directly affect only one Class of Loans with the consent
solely of the Borrower and the Lenders having either (A) in the case of
amendments, waivers or other modifications directly affecting  the Revolving
Loans, Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time and (B) in the case of amendments, waivers or other modifications
directly affecting the Incremental Term Loans, Incremental Term Loans
representing more than 50% of the total Term Loans at such time); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any LC Issuer hereunder without
the prior written consent of the Administrative Agent or such LC Issuer, as the
case may be (it being understood that any change to Section 2.21 shall require
the consent of the Administrative Agent and, except to the extent that such
change relates solely to Incremental Term Loans, the LC
Issuers).  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

 

(c)

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more credit
facilities (in addition to the Incremental Term Loans pursuant to an Incremental
Term Loan Amendment) to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

 

(d)

If, in connection with any proposed amendment, waiver or consent  requiring the
consent of “each Lender” or “each Lender directly affected thereby,” the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders

84

 

--------------------------------------------------------------------------------

 

 

is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Borrower may
elect to replace a Non-Consenting Lender as a Lender party to this Agreement,
provided that, (i) concurrently with such replacement, (A) another bank or other
entity which is reasonably satisfactory to the Borrower and the Administrative
Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(B) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender,
(ii) no assignment pursuant to this Section 9.02(d) shall be effective until all
of the then outstanding Several Letters of Credit are either amended giving
effect to such assignment or, if required, returned by each beneficiary to the
Issuing Agent and either cancelled or exchanged for new or amended Several
Letters of Credit that give effect to such assignment (it being understood that
to the extent the respective beneficiaries whose consent is required do not
consent to such assignment, such assignment cannot occur) and (iii) such
Non-Consenting Lender shall have received the outstanding principal amount of
its Loans and participations in LC Disbursements.  Each party hereto agrees that
(i) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

 

(e)

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.  

 

(a)

The Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (which, in the case of
counsel, shall be limited to the reasonable fees, charges and disbursements of
one primary counsel, and, if necessary, one local counsel in any

85

 

--------------------------------------------------------------------------------

 

 

relevant material jurisdiction) in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any LC Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any LC Issuer or any Lender (which, in the case of
counsel, shall be limited to the reasonable fees, charges and disbursements of
one primary counsel for the Administrative Agent and the Lenders, taken as a
whole, and in the case of an actual or potential conflict of interest, one
additional counsel for each group of affected parties similarly situated, taken
as a whole, and, if necessary, one local counsel in any relevant material
jurisdiction) in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)

The Borrower shall indemnify the Administrative Agent, each Joint Bookrunner,
each Co-Syndication Agent, each Co-Documentation Agent, each LC Issuer and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (which, in
the case of counsel, shall be limited to the reasonable fees, charges and
disbursements of one primary counsel for all Indemnitees, taken as a whole, and
in the case of an actual or potential conflict of interest, one additional
counsel for each group of affected Indemnitees similarly situated, taken as a
whole, and, if necessary, one local counsel in any relevant material
jurisdiction) incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any LC Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding (including the preparation of any
defense thereto) relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by the Borrower
or its equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,

86

 

--------------------------------------------------------------------------------

 

 

liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or any Related
Indemnified Party thereof, (y) the material breach by such Indemnitee or any
Related Indemnified Party thereof of its express obligations under this
Agreement pursuant to a claim initiated by the Borrower or (z) any dispute
solely among Indemnitees (other than (A) claims against any of the
Administrative Agent or the Lenders or any of their Affiliates in its capacity
or in fulfilling its role as the Administrative Agent, Issuing Agent, a Fronting
Bank, a lead arranger, a bookrunner or any similar role under this Agreement and
(B) arising as a result of an act or omission by the Borrower or any of its
Affiliates).  As used herein, any “Related Indemnified Party” of a Person means
(1) any Controlling Person or Controlled Affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective agents or
representatives of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates, in the case of this clause (3), acting on behalf of or at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlled Affiliate in this
sentence pertains to a Controlled Affiliate involved in the negotiation or
syndication of this Agreement and the credit facility hereunder.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent or any LC Issuer under paragraph (a) or (b) of
this Section (and without limiting its obligation to do so), each Lender
severally agrees to pay to the Administrative Agent or such LC Issuer such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, or such LC Issuer in its capacity as such.

 

(d)

To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall assert, and each of the Borrower, the Administrative Agent,
each Lender and each LC Issuer hereby waives, on its own behalf and on behalf of
its Related Parties, any claim against any Indemnitee (in the case of such
waiver by the Borrower) or against the Borrower (in the case of such waiver by
any Indemnitee) (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet) (except to
the extent of direct or actual damages as are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing contained in this
Section 9.03(d) shall limit the Borrower’s indemnification obligations set forth
in Section 9.03(b).

87

 

--------------------------------------------------------------------------------

 

 

(e)

All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04 Successors and Assigns.  

 

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby (including any Affiliate of any LC Issuer that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any LC
Issuer that issues any Letter of Credit),  Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the LC Issuers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)

(i)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of:

 

(A)

the Borrower (provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof);  provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B)

the Administrative Agent;

 

(C)

the Issuing Agent; and

 

(D)

each Fronting Bank.

 

(ii)

Assignments shall be subject to the following additional conditions:

 

(A)

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided

88

 

--------------------------------------------------------------------------------

 

 

that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

(B)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C)

the parties to each assignment shall execute and deliver to the Administrative
Agent (x) an Assignment and Assumption or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, together with a
processing and recordation fee of $3,500, such fee to be paid (except as
otherwise provided herein) by either the assigning Lender or the assignee Lender
or shared between such Lenders; and

 

(D)

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an

89

 

--------------------------------------------------------------------------------

 

 

Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 9.03); provided, however, that no Lender may assign any obligation under a
Several Letter of Credit unless such Several Letter of Credit is either amended
or returned by the beneficiary and reissued by the Issuing Agent, removing or
amending, as the case may be, the assigning Lender’s percentage obligations and
replacing or amending the same with the percentage obligations of the
assignee.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the LC Issuers and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
LC Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)

Upon its receipt of (x) a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be

90

 

--------------------------------------------------------------------------------

 

 

effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)

Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or any LC Issuer, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the LC Issuers and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.19(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.18(d) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
Section 1.163-5(b) of the Proposed United States Treasury Regulations (or, in
each case, any amended or successor version) (or

91

 

--------------------------------------------------------------------------------

 

 

such disclosure is otherwise required by applicable law).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any LC Issuer or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Loan Document is outstanding and unpaid (other than contingent indemnification
obligations that are not yet due and payable) or any Letter of Credit is
outstanding (unless, in the case of Fronted Letters of Credit, such Fronted
Letters of Credit have been cash collateralized or backstopped in a manner
reasonably satisfactory to the applicable Fronting Banks and the Administrative
Agent) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system,

92

 

--------------------------------------------------------------------------------

 

as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07 Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.  Each Lender and each LC Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.  

 

(a)

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)

Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

 

(c)

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the  Borough of Manhattan), and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may (and any such
claims, cross-claims or third party claims brought against the Administrative
Agent or any of its Related Parties may only) be heard and determined in such
Federal (to the extent permitted by law) or New York State court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any LC Issuer or any Lender may

93

 

--------------------------------------------------------------------------------

 

 

otherwise have to bring any action or proceeding relating to this Agreement or
in any other Loan Document against the Borrower or its properties (x) in the
courts of the Commonwealth of Massachusetts or (y) any other forum in which
jurisdiction can be established.

 

(d)

Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (c) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(e)

Each of the parties hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.  Each of the Administrative Agent, the LC Issuers
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the NAIC), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (1) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in

94

 

--------------------------------------------------------------------------------

 

connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Borrower or (i) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent, any LC Issuer or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section and Section 9.15, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any LC Issuer or any
Lender on a nonconfidential basis prior to disclosure by the Borrower and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13 USA PATRIOT Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 9.14 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.15 No Fiduciary Duty, etc.

 

(a)

The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower, the Borrower’s equity holders or the
Borrower’s and their respective Affiliates. The Borrower agrees that it will not
assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party or any of its Affiliates in connection with
this Agreement and the transactions contemplated hereby.  Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  The Borrower shall consult with its own advisors concerning

95

 

--------------------------------------------------------------------------------

 

 

such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated herein or in the
other Loan Documents, and the Credit Parties shall have no responsibility or
liability to the Borrower with respect thereto.

 

(b)

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Credit Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower, its Subsidiaries and other companies with which
the Borrower or any of its Subsidiaries may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

(c)

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise.  No Credit Party or its Affiliate will use
confidential Information obtained from the Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Borrower in connection with the performance by such Credit Party of services
for other companies, and no Credit Party will furnish any such Information to
other companies.  The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)

a reduction in full or in part or cancellation of any such liability;

96

 

--------------------------------------------------------------------------------

 

 

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

SECTION 9.17 Termination of Commitments under Existing Credit Agreement.  Each
of the signatories hereto that is also a party to the Existing Credit Agreement
hereby agrees that, on and as of the Effective Date, all of the “Commitments”
(as defined in the Existing Credit Agreement) will be terminated and cancelled
automatically and any and all required notice periods in connection with such
termination and any repayments or prepayments in connection therewith are hereby
waived and of no further force and effect.

[Signature Pages Follow]

 

97

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

THE HANOVER INSURANCE GROUP, INC.,

as the Borrower

 

By

/s/ Ann Tripp

Name:

Ann Tripp

Title:

EVP and Treasurer

 

 

Signature Page to Credit Agreement
The Hanover Insurance Group, Inc.

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Issuing Agent and as
Administrative Agent

 

By

/s/ Hector J. Varona

Name:

Hector J. Varona

Title:

Executive Director

 

 

[OTHER AGENTS AND LENDERS]

 

 

Signature Page to Credit Agreement
The Hanover Insurance Group, Inc.

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS

LENDER

COMMITMENT

 

 

JPMORGAN CHASE BANK, N.A.

$35,000,000

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

$35,000,000

 

 

PNC BANK, NATIONAL ASSOCIATION

$35,000,000

 

 

BRANCH BANKING AND TRUST COMPANY

$35,000,000

 

 

GOLDMAN SACHS BANK USA

$21,500,000

 

 

THE BANK OF NOVA SCOTIA

$21,500,000

 

 

MORGAN STANLEY BANK, N.A.

$17,000,000

 

 

AGGREGATE COMMITMENT

$200,000,000

 

 

 

 